
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.56

    CONFIDENTIAL TREATMENT
REQUESTED BY CABLEVISION
SYSTEMS CORPORATION AND
CSC HOLDINGS, INC

Contract No. 11182004

CONTRACT BETWEEN



RAINBOW DBS COMPANY LLC



AND



LOCKHEED MARTIN CORPORATION
ACTING THROUGH
LOCKHEED MARTIN COMMERCIAL SPACE SYSTEMS

       


FOR




RAINBOW KA-BAND SPACECRAFT




Date: November 21, 2004

--------------------------------------------------------------------------------






PROPRIETARY NOTICE


        This contract and the information contained herein is proprietary and
confidential to Rainbow DBS Company LLC and LOCKHEED MARTIN CORPORATION ACTING
THROUGH LOCKHEED MARTIN COMMERCIAL SPACE SYSTEMS and shall not be published,
reproduced, copied, disclosed, or used for other than its intended purpose
without the express written consent of a duly authorized representative of
Rainbow DBS Company LLC and LOCKHEED MARTIN CORPORATION ACTING THROUGH LOCKHEED
MARTIN COMMERCIAL SPACE SYSTEMS.

i

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
   
  PAGE

--------------------------------------------------------------------------------

1.       DEFINITIONS   1 2.       SCOPE OF WORK   8       2.1   Elements of Work
  8       2.2   Attachments   10       2.3   Options   11 3.       DELIVERABLE
ITEMS AND DELIVERY SCHEDULE   11       3.1   Deliverable Items/Promised Delivery
Dates   11       3.2   Time of the Essence   12       3.3   Contractor
Responsibility   12       3.4   Customer Responsibility   13 4.       PRICES  
13       4.1   ***   13       4.2   Taxes   13       4.3   ***   13 5.      
METHOD OF PAYMENT   14       5.1   Spacecraft   14       5.2   Performance
Incentives   15       5.3   Invoices   15       5.4   Disputed Payments   15    
  5.5   Currency/Place of Payment   15       5.6   Late Payment   16 6.      
DELIVERY, TITLE AND RISK OF LOSS OR DAMAGE   17       6.1   Spacecraft Delivery
  17       6.2   Delivery of Other Deliverable Items   17       6.3   Title   17
7.       CERTIFICATION, INSPECTION, ACCEPTANCE, WAIVERS   17       7.1   General
Requirements   17       7.2   Waivers   17       7.3   Inspections   18    
  7.4   Spacecraft Acceptance Procedure   18       7.5   Acceptance Procedures
for Other Deliverable Items   21       7.6   Remedy of Defects   21       7.7  
Post Launch Remedies   21 8.       LAUNCH VEHICLE SELECTION   22       8.1  
Customer Responsibility   22       8.2   Launch Vehicle Availability Date   22
9.       INSURANCE   22       9.1   Launch and On-Orbit Insurance   22

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

ii

--------------------------------------------------------------------------------



 
   
   
  PAGE

--------------------------------------------------------------------------------

      9.2   Insurance Claims   23       9.3   "Work-in-Progress" Insurance   23
10.       SUBCONTRACTS   23     10.1   Subcontracts   23     10.2   Key
Subcontracts   24     10.3   Indemnification/Release   24 11.       PROPERTY
ACCOUNTING   24     11.1   Identification and Control   24     11.2   Use of
Inventory Parts/Use of Customer's Parts   24 12.       CHANGES REQUESTED BY
CONTRACTOR OR CUSTOMER   25     12.1   Contract Change Notice   25     12.2  
Acceptance of Change   25     12.3   Non Refusal   25     12.4   Price of
Changes   25     12.5   Changes To Meet Specifications   25     12.6   Change of
Designated Orbital Position of Satellite Ka-5   26 13.       CONTRACT TECHNOLOGY
  26     13.1   Disclosure of Contract Technology   26     13.2   Rights Granted
in Contract Technology   27     13.3   ***   27 14.       RIGHT OF ACCESS,
REPORTS, TESTING, MONITORING   28     14.1   Access   28     14.2   Reports   29
    14.3   Performance Testing   29     14.4   Monitoring   30     14.5   Export
Laws Compliance   30 15.       WARRANTY   31     15.1   Spacecraft Warranty   31
    15.2   Warranty for Deliverable Items Other Than Spacecraft   31     15.3  
Disclaimer   32     15.4   Assistance   32 16.       DEFICIENCIES NOTED IN OTHER
SPACECRAFT   32     16.1   Qualification Heritage   32     16.2   Notice   33
17.       TERMINATION FOR CONVENIENCE   34     17.1   Termination   34     17.2
  Termination Expense   34     17.3   Termination Charges   34     17.4  
Subcontractor Settlements   34     17.5   Inventory   34     17.6   Subcontracts
  34

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

iii

--------------------------------------------------------------------------------



 
   
   
  PAGE

--------------------------------------------------------------------------------

    17.7   ***   35 18.       TERMINATION FOR CAUSE   35     18.1   Termination
by Customer   35     18.2   Improper Termination   35     18.3   Termination by
Contractor   36 19.       EXCUSABLE DELAYS   36 20.       KEY PERSONNEL   37 21.
      DISPUTES   37     21.1   Notice   37     21.2   Escalation   37     21.3  
Further Escalation   37     21.4   Litigation   38     21.5   Other Remedies  
38 22.       INDEMNIFICATION   38     22.1   Contractor's General
Indemnification   38     22.2   Customer's General Indemnification   39     22.3
  Contractor's Intellectual Property Indemnification   39     22.4  
Intellectual Property Indemnification Exclusion   39     22.5   Indemnification
For Taxes   40     22.6   Procedures   40 23.       LIMITATION OF LIABILITY   41
    23.1   Limitation   41     23.2   Exceptions   41 24.       DAMAGE TO
PERSONS OR PROPERTY, ASSOCIATED WITH LAUNCH, INTERPARTY WAIVER   41 25.      
REPRESENTATIONS AND WARRANTIES   42     25.1   Mutual Representations and
Warranties   42     25.2   Contractor's Special Representations and Warranties  
42 26.       ASSIGNMENT   43 27.       CONFIDENTIALITY   43     27.1  
Identification of Proprietary Information   43     27.2   Restrictions on Use,
Disclosure   43     27.3   Company Restricted Information   44     27.4  
Standard of Care   44 28.       PUBLIC RELEASE OF INFORMATION   44 29.      
NOTICES AND REPORTS, AUTHORIZED REPRESENTATIVES   44     29.1   Notices   44    
29.2   Authorized Representatives   45 30.       CUSTOMER FURNISHED INFORMATION
AND PROPERTY   46

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

iv

--------------------------------------------------------------------------------



 
   
   
  PAGE

--------------------------------------------------------------------------------

    30.1   Title   46     30.2   Risk of Loss   46     30.3   Use   46     30.4
  Taxes   46     30.5   Encumbrances   46     30.6   Return Transportation   46
    30.7   Damages   47 31.       HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL
SAFETY DATA   47 32.       APPLICABLE LAWS   47 33.       GENERAL   47     33.1
  Severability   47     33.2   Cumulative Rights/Waivers   47     33.3  
Gender/Captions   48     33.4   Relationship of the Parties   48     33.5  
Permitted Access to Work in Progress, Inspections, Etc.   48     33.6  
Construction   48     33.7   Including   48     33.8   Survival   48     33.9  
Entire Agreement   49     33.10   Counterparts   49

ATTACHMENTS

[Omitted]

v

--------------------------------------------------------------------------------






CONTRACT FOR RAINBOW KA BAND SPACECRAFT
AND ASSOCIATED EQUIPMENT AND SERVICES


        THIS CONTRACT (the "Contract") is entered into this 21st day of
November, 2004, (the "Effective Date of Contract" or "EDC"), by and between
Lockheed Martin Corporation, a corporation organized under the laws of Maryland,
acting through Lockheed Martin Commercial Space Systems, with its principal
place of business located at 100 Campus Drive, Newtown, Pennsylvania
("Contractor"), and RAINBOW DBS COMPANY LLC, a Delaware limited liability
company, with its principal place of business located at 200 Jericho Quadrangle,
Jericho, New York 11753, U.S.A. ("Customer").


W I T N E S S E T H    T H A T:


        WHEREAS Customer desires to procure five (5) Ka-band satellites,
associated launch services and ground equipment subject to the terms and
conditions hereof; and

        WHEREAS Contractor desires to supply such satellites, associated launch
services and ground equipment in accordance with the terms and conditions
hereof;

        NOW THEREFORE THIS CONTRACT WITNESSETH THAT, in consideration of the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:

1.     DEFINITIONS

        As used in this Contract:

        "Acceptance" with respect to any Deliverable Item other than a
Spacecraft shall be as defined in Paragraph 7.5. "Acceptance" with respect to a
Spacecraft shall be as defined in Paragraph 7.4.

        "Authorized Representative" shall have the meaning set forth in
Article 29.

        "Bill of Sale" means a bill of sale in the form of Attachment 11
attached hereto.

        "Business Day" means a Day on which Customer and Contractor are open for
business, excluding Saturday, Sunday and a Day on which banking institutions in
New York City are required or authorized to be closed.

        "Certification" means a certification to be provided to Customer by
Contractor upon Delivery of each Spacecraft and other Deliverable Item in the
form of Attachment 10 attached hereto.

        "CFE" means Customer furnished equipment.

1

--------------------------------------------------------------------------------



        "Company Restricted Information" shall have the meaning set forth in
Paragraph 27.3.

        "Conditional Acceptance" means (i) that a Spacecraft does not meet the
criteria for Unconditional Acceptance, but such Spacecraft is not a Total Loss
or a Constructive Total Loss, and (ii) that Customer has accepted the Spacecraft
in accordance with Paragraph 7.4.3(b).

        "Constructive Total Loss" means that at the time of Acceptance: (i) less
than*** of the Frequencies on a Spacecraft are Successfully Operating
Communications Channels, (ii) the Orbital Maneuver Life of a Spacecraft is less
than*** Days, (iii) it is predictable that there will be continuously available
during the Service Life less than*** of the power allocated for communications
payload operations (including during eclipse periods) with simultaneous
operations of all Spacecraft functions in a mode reasonably required to maintain
the health and other performance parameters of the Spacecraft or, (iv) any
combination of the foregoing rendering the Spacecraft unable to operate at
least*** of its contemplated capacity for its Service Life.

        "Contract" means this document, including any amendments made pursuant
to Paragraph 33.9, herein embodying the agreement between Contractor and
Customer and including the Attachments which are annexed hereto and made a part
of this Contract.

        "Contract Background Data" means all Information other than Contract
Foreground Data, including Information which is generated by the Contractor
primarily at its own expense in connection with the design, or research and
development of its standard baseline products or "off-the-shelf" items for other
programs, or for other non-Customer projects to the extent such Information is
incorporated in, utilized in, or useful to the performance of Work and/or
relating to any Deliverable Items and/or used in connection with or useful to
the Contract Foreground Data.

        "Contract Change Notice" means a notice proposing a change in any
requirement of this Contract as described in the Statement of Work and in
accordance with Article 12.

        "Contract Foreground Data" means all Information, including Deliverable
Data, directly generated or developed in the performance of Work and/or relating
to any Deliverable Items or which is generated as a result of (i) significant
design, research or development efforts under this Contract or (ii) routine
engineering of

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

2

--------------------------------------------------------------------------------



Contractor's standard baseline products or other items incorporated into the
Work.

        "Contract Intellectual Property" means all Patents, patent applications
and patent disclosures; all patentable or unpatentable inventions, discoveries,
improvements, and innovations; all trademarks, trademark applications, and all
registrations and recordings thereof; all U.S. and foreign service marks,
service mark applications, and all registrations and recordings thereof; trade
names; all copyrights, copyright registrations, and applications to register
copyrights; confidential or proprietary technical information and trade secrets;
know-how; show-how; licenses (including in the form of an immunity from suit) to
use the intellectual property of third parties (to the extent that the licensee
can sublicense); software; technical manuals and documentation used in
connection with the foregoing; and other intellectual property and proprietary
information generated, developed and/or utilized in the performance of the Work
hereunder.

        "Contract Technology" means any and all Contract Foreground Data and
Contract Background Data and such Contract Intellectual Property that is
incorporated in, utilized in, or useful to the performance of Work and/or
relating to any Deliverable Items and/or used in connection with or useful to
the Contract Foreground Data.

        "Contractor" shall have the meaning set forth in the preamble.

        "Customer" shall have the meaning set forth in the preamble.

        "Day" in the context of Performance Incentives, means a continuous
twenty-four (24) hour period commencing at 0001 Greenwich Mean Time. For all
other purposes it means a twenty four (24) hour period commencing at the
occurrence of an event.

        "Defect" means, with respect to any Deliverable Item and any and all
components thereof, any deficiency or nonconformance in design, material or
workmanship, or failure to perform in accordance with the specifications and
requirements set out or referred to in this Contract.

        "Deliverable Data" means all data and documentation required to be
delivered to Customer under this Contract, as set forth in the Statement of
Work, Attachment 3 and Attachment 5.

        "Deliverable Hardware" means all property other than Deliverable Data
required to be delivered to Customer under this Contract, including, without
limitation, Spacecraft and the tangible media on which Deliverable Data is
delivered.

        "Deliverable Items" means any and all Deliverable Hardware and
Deliverable Data.

3

--------------------------------------------------------------------------------



        "Delivery" for Deliverable Items other than a Spacecraft shall occur
upon Acceptance as described in Paragraph 6.2. "Delivery" for a Spacecraft shall
be as described in Paragraph 6.1.

        "Designated Launch Agencies" means the Launch Vehicle providers selected
in accordance with Article 8 hereof to Launch the Spacecraft into geostationary
transfer orbit and provide the Launch Vehicles, the Designated Launch Sites and
related facilities and equipment necessary to accomplish such Launches.

        "Designated Launch Sites" means the Launch facilities provided by the
Designated Launch Agencies including any off-site processing facilities.

        "Designated Orbital Positions" means the 62o, 71o, 77o, 119o and 129o
west longitude positions in geostationary earth orbit at which Customer intends
to locate and operate the Spacecraft, or any alternative orbital positions
obtained by Customer in lieu of the foregoing.

        "Dollar" or "$" means a dollar of United States currency.

        "Export Laws" shall have the meaning set forth in Paragraph 3.3.

        "Export Laws Compliance Program" means the program described in
Attachment 9 that Contractor has implemented to obtain or amend, as applicable,
all United States or other Governmental Approvals necessary to provide Customer,
its employees, representatives and consultants, and the Designated Launch
Agencies, insurance brokers and underwriters, with access to the Spacecraft,
facilities and information as described herein and as necessary to enter into
and perform their obligations under the Launch Agreements and the Insurance
Agreements.

        "Effective Date of Contract' or "EDC" shall have the meaning set forth
in the preamble.

        "Escrow Agreement" shall have the meaning set forth in Paragraph 13.3.4.

        "FCC" means the U.S. Federal Communications Commission and any successor
agency.

        "Frequency" is a unit of 38 MHz of usable bandwidth on a Spacecraft.

        "Governmental Approvals" means any permit, license or approval of any
government, governmental department or agency or relevant regulatory authority
required for the performance of this Contract.

        "In Service Date" means the date of Acceptance of a Spacecraft.

        "Information" means all data and information, including, without
limitation, data and information of a technical, business or financial nature
which has been documented on any tangible media, including, without limitation,
writings,

4

--------------------------------------------------------------------------------



drawings, sound recordings, software, pictorial representations and graphs.
Except as otherwise provided in the Contract, Information shall not include the
Contractor's financial reports, cost analyses and other data and internal
information incidental to contract administration.

        "Inoperative Frequency" means a Frequency that does not meet the
standards of a Successfully Operating Communications Channel (i) for***,
(ii) for a cumulative total of***, or (iii) during any eclipse period.

        "Insurance Agreements" mean the agreements providing for insurance of
the Spacecraft between Customer and insurance underwriters as described in
Article 9.

        "Intentional Ignition" means the intentional ignition by a Designated
Launch Agency of the main or first stage engines of a Launch Vehicle or such
other definition as is contained in the relevant Launch Agreement.

        "IOT" means in orbit tests as specified in the Statement of Work and
Attachment 3.

        "Key Subcontract" shall have the meaning set forth in Paragraph 10.2.

        "Key Subcontractor" shall have the meaning set forth in Paragraph 10.2.

        "Launch" means the launch of a Spacecraft as defined in the relevant
Launch Agreement.

        "Launch Agreement(s)" means the agreement(s) providing for the Launch of
the Spacecraft between Customer and the Designated Launch Agencies as described
in Article 8.

        "Launch Support" means Contractor's activities at the Designated Launch
Sites in support of the Launches, as specified in the Statement of Work.

        "Launch Vehicles" mean the launch vehicles selected for the Launch of
the Spacecraft, in accordance with Article 8.

        "Letter of Credit" means the letter of credit that may be established by
Customer in favor of Contractor in accordance with Paragraphs 5.1.2 (b) through
(d), inclusive and Attachment 15.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

5

--------------------------------------------------------------------------------



        "License to Practice" means a right to use, lease, offer for sale,
market, advertise, promote, sell, dispose of and otherwise practice, subject to
the terms and conditions contained herein.

        "Major Subcontractor" shall have the meaning set forth in Paragraph 7.3.

        "Milestone Payment Plan" means the milestone payment plan for each
Spacecraft and the TT&C and Pilot Uplink Station Equipment attached hereto as
Attachment 7.

        "NSP" means Deliverable Items that are not separately priced hereunder.

        "Option" means any of the options described in Attachment 12.

        "Orbital Maneuver Life" means the period of time following the In
Service Date of a Spacecraft for which such Spacecraft has sufficient fuel to be
operated at its Designated Orbital Position, in accordance with the requirements
and standards set forth in the Spacecraft Performance Requirements and allowing
sufficient fuel to de-orbit such Spacecraft at the end of its life in accordance
with applicable governmental requirements.

        "Patent" means a patent for an invention or a similar form of statutory
protection such as a utility model or registered design.

        "Party" or "Parties" means Customer and/or Contractor, who are the
principals to this Contract.

        "Payment Due Date" shall have the meaning set forth in Paragraph 5.1.1.

        "Performance Incentives" means the monies that may be earned by
Contractor, as specified in item 6 of Tables 4.1.1 - 4.1.5, based on the
performance of the Spacecraft, which monies shall be payable to Contractor under
the conditions set forth in Paragraph 5.2.

        "Promised Delivery Dates" mean the dates promised for Delivery of the
Spacecraft or for Delivery of other Deliverable Items (as applicable) pursuant
to Article 3.

        "Proprietary Information" shall have the meaning set forth in
Paragraph 27.1.

        "Restored Communications Channel" means a Frequency that has become an
Inoperative Frequency and has subsequently been restored to operate in full
compliance with the standards of a Successfully Operating Communications Channel
for a period of***.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

6

--------------------------------------------------------------------------------



        "Right to Use" means a right to copy, duplicate, reproduce, modify and
otherwise use, subject to the terms and conditions set forth herein.

        "Satellite Simulators" means the dynamic satellite simulators to be
delivered by Contractor to Customer as defined in the Statement of Work.

        "Security Agreement" shall have the meaning set forth in
Paragraph 5.1.2(e).

        "Service Life" for a Spacecraft means the five thousand four hundred
seventy-nine (5,479) Day period following final Acceptance of the Spacecraft.

        "Spacecraft" means one (1) or more of the satellites to be constructed
and launched as provided hereunder and delivered in-orbit to Customer by
Contractor.

        "Spacecraft Performance Requirements" means the spacecraft performance
specifications for each Spacecraft attached hereto as Attachment 2.

        "Spacecraft Pre-Shipment Review" or "SPSR" shall have the meaning set
forth in Paragraph 7.4.1.

        "Spacecraft System Price" shall have the meaning set forth in
Paragraph 4.1.

        "Spacecraft Product Assurance Requirements" means the spacecraft product
assurance plan attached hereto as Attachment 4.

        "Statement of Work" means the statement of work attached hereto as
Attachment 1.

        "Subcontract" means a subcontract, including purchase orders, memoranda
of understanding and all similar forms of agreement between Contractor and any
Subcontractor at any tier, to provide a portion of the Work under this Contract.

        "Subcontractor" means a person, firm, corporation or business entity
which has been awarded a Subcontract by Contractor to provide a portion of the
Work covered by this Contract.

        "Successful Injection" means that at the time of separation of a
Spacecraft from the Launch Vehicle,***. Damage to the Spacecraft following
separation from the Launch Vehicle but caused by the Launch Vehicle shall be
deemed to have occurred prior to separation from the Launch Vehicle.

        "Successfully Operating Communications Channel" means ***.

        "Successfully Operating Spacecraft" means ***:

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

7

--------------------------------------------------------------------------------



        "TT&C and Pilot Uplink Station Equipment" means the ground equipment as
defined in the Statement of Work hereinafter referred to as "TT&C Station
Equipment".

        "Total Loss" of a Spacecraft means (i) the complete loss, destruction or
failure of such Spacecraft or (ii)***.

        "Total Verified Termination Expense" shall have the meaning set forth in
Paragraph 17.2.

        "Unconditional Acceptance" means that the Spacecraft meets the criteria
for unconditional acceptance specified in Paragraph 7.4.3(a), and that Customer
has accepted the Spacecraft in accordance with Paragraph 7.4.3(a).

        "Work" means all acts, including tests to be performed, and materials,
articles, data, documentation, and developments, equipment, matters and things
to be furnished and rights to be transferred by Contractor or Subcontractor(s)
under this Contract, or any contract or subcontract entered into by Contractor
or Subcontractor(s).

2.     SCOPE OF WORK

        2.1    Elements of Work    

        2.1.1    General Scope.    Subject to the terms and conditions of this
Contract (including any Options as specified in Attachment 12), Contractor shall
sell and Customer shall purchase five (5) Spacecraft, to be designated Rainbow
Ka 1, Rainbow Ka 2, Rainbow Ka 3, Rainbow Ka 4, and Rainbow Ka 5, and Contractor
shall furnish and perform all the elements of the Work for the purpose of such
sale. Contractor shall furnish the Work in accordance with the provisions of
this Contract, including all Attachments listed in Paragraph 2.2. The major
elements of the Work include the following:

(a)Spacecraft.    Design, manufacture, in-plant test, prepare each Spacecraft
for Launch, integrate each Spacecraft with the applicable Launch Vehicle, and
following Successful Injection, in-orbit test and place each Spacecraft into its
Designated Orbital Position and present each Spacecraft to Customer for
Acceptance;

(b)TT&C Station Equipment.    Deliver, install and test the TT&C Station
Equipment, for each Spacecraft, including all necessary equipment to monitor and
control the five (5) Spacecraft simultaneously and independently in accordance
with Attachments 5 and 6;

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

8

--------------------------------------------------------------------------------



(c)Simulators.    Deliver two (2) Satellite Simulators per Spacecraft, as
specified in the Statement of Work, meeting the performance requirements
specified in Section 5 of Attachment 5, Satellite Control And Operations
Requirements;

(d)Satellite Database.    Provide satellite databases as specified in Section 3
of Attachment 5, Satellite Control and Operations Requirements;

(e)Management.    Manage the program and conduct program reviews;

(f)Data and Documentation.    Prepare and provide to Customer data and
documentation in accordance with the Statement of Work, Attachment 3 and
Attachment 5;

(g)Containers.    Provide (as necessary) the temporary use of containers for
shipping and storage of the Spacecraft;

(h)Offices.    Provide reasonable, full-time office accommodations for up to***
Customer resident technical representatives at Contractor's facilities and
reasonable accommodations for up to*** Customer representatives visiting
Contractor's facilities for periodic meetings;

(i)Insurance Support.    Assist Customer in entering into the Insurance
Agreements, and in making any claims under any of the foregoing Insurance
Agreements;

(j)Initial Operations.    Provide initial satellite control operations of each
Spacecraft using the Contractor's own facilities and the Customer's TT&C Station
Equipment, starting from Delivery of such Spacecraft, and continuing for a
period of***, as outlined in Section 11 of Attachment 5;

(k)Training.    Provide Spacecraft Operator Training for each Spacecraft as
outlined in Attachment 1; and

(l)Governmental Approvals.    Obtain all Governmental Approvals necessary to
fulfill its obligations hereunder.

        2.1.2    Inherent, Necessary, Customary Work.    If any items,
materials, or services not specifically described in this Contract are an
inherent, necessary or customary part of the Work and/or Deliverable Items or
are reasonably required for proper performance or provision of the Work and/or
Deliverable Items in accordance

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

9

--------------------------------------------------------------------------------



with this Contract, they shall be deemed to be included within the scope of the
Work and/or Deliverable Items to be delivered as provided herein, as if such
items, materials, or services were specifically described in this Contract;
provided however that the foregoing shall not expand the scope of Contractor's
obligations under the Statement of Work.

2.2    Attachments

        The Work to be performed by Contractor under this Contract shall
include, and be governed by, the Attachments listed below which are attached
hereto and made a part hereof. In the event of any conflict or inconsistency
among the provisions of the various parts of this Contract, including the
Attachments attached to and incorporated into this Contract, such conflict or
inconsistency shall be resolved by giving precedence to the terms and conditions
of this Contract without the Attachments and then to the Attachments in the
order listed below:

Attachment 7   —   Milestone Payment Plan, dated November 21, 2004 Attachment 8
  —   Maximum Termination Liability and Letter of Credit Amount Requirements,
dated November 21, 2004 Attachment 1   —   Statement of Work, dated November 5,
2004 Attachment 2   —   Spacecraft Performance Requirements, dated November 17,
2004 Attachment 3   —   Spacecraft Performance Verification Requirements, dated
November 17, 2004 Attachment 4   —   Spacecraft Product Assurance Requirements,
dated November 5, 2004 Attachment 5   —   Satellite Control and Operations
Requirements, dated November 5, 2004 Attachment 6   —   Satellite Control and
Operations Product Assurance Requirements, dated November 5, 2004 Attachment 9  
—   Export Laws Compliance Program, dated November 21, 2004 Attachment 15   —  
Letter of Credit—Form Attachment 10   —   Certification—Form

10

--------------------------------------------------------------------------------



Attachment 11   —   Bill of Sale—Form Attachment 12   —   Options, dated
November 21, 2004 Attachment 13   —   *** Attachment 14   —   ***, dated
November 21, 2004 Attachment 16   —   ***, dated November 21, 2004

2.3    Options

        Customer shall have the options to procure additional items specified in
Attachment 12 which may be acquired from time to time under the terms and
conditions set forth therein.

3.     DELIVERABLE ITEMS AND DELIVERY SCHEDULE

3.1    Deliverable Items/Promised Delivery Dates

        All Deliverable Items to be delivered and the corresponding Promised
Delivery Dates and points of Delivery are set forth below:

Deliverable
Item No.

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Promised Delivery Date

--------------------------------------------------------------------------------

  Point of Delivery

--------------------------------------------------------------------------------


1.(a
)
1
 
Spacecraft designated Rainbow Ka 2 as specified in Attachment 1 and Attachment 2
 
EDC + 1140 Days
 
129oW
1.(b
)
1
 
Spacecraft designated Rainbow Ka 1 as specified in Attachment 1 and Attachment 2
 
EDC + 1231 Days
 
62Wo
1.(c
)
1
 
Spacecraft designated Rainbow Ka 5 as specified in Attachment 1 and Attachment 2
 
EDC + 1322 Days
 
119oW
1.(d
)
1
 
Spacecraft designated Rainbow Ka 4 as specified in Attachment 1 and Attachment 2
 
EDC + 1414 Days
 
71oW
1.(e
)
1
 
Spacecraft designated Rainbow Ka 3 as specified in Attachment 1 and Attachment 2
 
EDC + 1506 Days
 
77oW
2.     
 
1 lot
 
All other documentation, software and data as specified in Attachment 1 and
Attachment 2
 
Per Attachment 1 and Attachment 2
 
Customer's Designated Facility

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

11

--------------------------------------------------------------------------------



Deliverable
Item No.

--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Promised Delivery Date

--------------------------------------------------------------------------------

  Point of Delivery

--------------------------------------------------------------------------------


3.     
 
1 lot
 
Launch Support, insurance support, IOT, anomaly investigation support, and other
support as specified in Attachment 1 and Attachment 2
 
Per Attachment 1 and Attachment 2
 
Per Attachment 1
4.(a
)
2 per Spacecraft
 
Satellite Simulators
 
Per Attachment 1
 
A2100 Satellite Operations Center, Newtown, PA
4.(b
)
1 lot
 
On-Station Operations Documentation, as specified in Attachment 5
 
Per Attachment 1
 
A2100 Satellite Operations Center, Newtown, PA
4.(c
)
1 lot at Primary Location(s) 1 lot at Back-up Location(s)
 
TT&C Station Equipment
 
Per Attachment 1
 
Prime and Back-up Stations in USA, Beacon Station in Canada for Ka-3 only. Final
Locations TBC
4.(d
)
1 lot per Spacecraft
 
Satellite Databases
 
Per Attachment 1
 
A2100 Satellite Operations Center, Newtown, PA
4.(e
)
1 lot
 
Satellite Operations Training
 
Per Attachment 1
 
Newtown, PA

3.2    Time of the Essence

        Subject to the terms and conditions of this Contract, Contractor
understands and agrees that the times for the Promised Delivery Dates of the
Spacecraft (Items 1 (a) through (e) set forth above are of the essence to this
Contract. Contractor shall perform its obligations under this Contract in a
timely manner. Contractor will support Customer requests in making necessary
filings with and explanations to the FCC regarding the status of Spacecraft
construction and Launch as it applies to required milestones.

3.3    Contractor Responsibility

        Subject to the terms and conditions of this Contract, including payments
of the amounts due by Customer hereunder, delivery of all Deliverable Items
under this Contract shall be at Contractor's expense. Contractor shall be
responsible for securing

12

--------------------------------------------------------------------------------



any necessary Governmental Approvals, including any relating to import of items
to be delivered to the Contractor by the Subcontractors and export of the
Deliverable Items, in a timely manner, as necessary to perform its obligations
under this Contract. All Governmental Approvals of any country required for
compliance with Contractor's obligations under this Contract shall be referred
to as "Export Laws". Customer agrees to cooperate with Contractor in executing
such documents as shall be necessary for compliance with Governmental Approvals
under the Export Laws.

3.4    Customer Responsibility

        Subject to the terms and conditions of this Contract, including payments
of the amounts due to Contractor hereunder, Customer shall be responsible for
securing all FCC and ITU approvals (on ground and in-orbit), including frequency
coordination for IOT and on-station operations. In addition to the above,
Customer is responsible for providing TT&C facilities as specified in the TT&C
facilities ICD referenced in the Statement of Work, Attachment 1.

4. PRICES

4.1    ***

4.2    Taxes

        Each Spacecraft System Price and the prices for all other deliverables
(including Options deliverables) under this Contract include all taxes, duties,
transportation, insurance and all other costs and charges associated with the
performance of all Work. Contractor shall be responsible for payment of all
taxes and duties which may be required under any laws which become due by reason
of performance of the Work, and Contractor shall comply with all requirements of
said laws, including payment of any interest or penalties related to or arising
from such taxes and duties.

4.3    ***

        4.3.4    Other Remedies.    Nothing contained in this Paragraph 4.3
shall affect any right or remedy available to Customer, under this Contract, for
delay exceeding the number of Days stated in Paragraph 4.3.1.

        4.3.5    Contractor Notice.    Contractor shall immediately notify
Customer of any circumstance that will cause or threaten to cause a delay in
Delivery. Contractor shall provide Customer no less frequently than monthly with
Contractor's best estimate of when Delivery will occur (liquidated damages shall
only be assessed for actual delays, not anticipated delays).***

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

13

--------------------------------------------------------------------------------



        4.3.7    Failure to Notify.    Contractor acknowledges and agrees that
its failure to keep Customer informed of reasonably predictable delays in
Delivery may cause damages to Customer related to the failure to give notice. In
such a case, Customer may seek recovery for the damages caused by Contractor's
failure to give notice of such delay within a reasonable period after Contractor
knows that such a delay will occur. Contractor's damages under this provision
shall be limited to the actual damages incurred by Customer proximately caused
by the lack of notice, and such damages shall be capped at ***.

5.     METHOD OF PAYMENT

5.1    Spacecraft

        5.1.1    Milestones.    Payment by Customer to Contractor of the amount
due for each Spacecraft (less Performance Incentives) and other Deliverable
Items as specified in items 1 through 5, 8 and 9 in Tables 4.1.1 - 4.1.5 of this
Contract (as may be adjusted pursuant to Paragraph 4.3.1) shall be made in
accordance with the Milestone Payment Plan for such Spacecraft and the
conditions specified therein. The amounts specified in the Milestone Payment
Plan for each Spacecraft and its related Deliverable Items shall in each case be
paid by Customer to Contractor within thirty (30) Days after receipt by Customer
of an invoice from Contractor (the "Payment Due Date"), accompanied by a
certification from Contractor's Authorized Representatives, that the particular
milestone events for which payment is being claimed in each case have been
completed and enclosing any other documentation necessary to demonstrate the
completion of such milestones. Contractor shall submit no more than one
(1) invoice per calendar month per Spacecraft, which shall list all completed
milestones with respect to such Spacecraft for that month. Contractor shall not
submit invoices for a Spacecraft, the amounts of which, when paid, will cause
the total amount paid under the Contract with respect to such Spacecraft to
exceed the aggregate sum scheduled to be paid with respect to such Spacecraft to
that point in time as provided in the Milestone Payment Plan. In accordance with
Article 12, if a change is accepted and implemented, the Milestone Payment Plan
will be modified to reflect the change in Spacecraft Price within thirty
(30) Days following initial implementation of said change.

        5.1.2    Further Assurances.***

(f)Financial Information.    In lieu of committing to a cash payment, Letter of
Credit or Security Agreement under Paragraphs 5.1.2(a), (b), (c), (d), or (e),
Customer may provide financial information, which, in the sole discretion of
Contractor, is satisfactory for Contractor to allow Customer to make payments
under the Milestone Payment Plan set forth in Attachment 7. Should such
financial information not be available or satisfactory, Customer

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

14

--------------------------------------------------------------------------------



shall provide further assurances under either Paragraphs 5.1.2(a), (b), (c),
(d), or (e). If, after doing so, Customer financial information becomes
available, which, in the sole discretion of Contractor, provides Contractor
satisfactory payment assurance, then Contractor may at that time elect to waive
any other further assurance requirements hereunder.

5.2    Performance Incentives

        ***

5.3    Invoices

        All Contractor invoices shall be submitted in three (3) copies to:


RAINBOW DBS COMPANY LLC
200 Jericho Quadrangle
Jericho, New York 11753 U.S.A.


ATTN: Tom Greco

5.4    Disputed Payments

        If Customer concludes that an item for which an invoice has been
submitted is not payable in accordance with the terms of this Contract, or that
any milestone or condition established by this Contract as a prerequisite to
payment has not been fulfilled, Customer shall so notify Contractor within
twenty (20) Days of receipt of the applicable invoice. Such notification shall
state the areas, which are considered not to be in accordance with the terms and
conditions of this Contract and state what is required to be submitted or
performed to satisfy the discrepancy. Upon correction of the noted
discrepancy(ies), the invoice shall be resubmitted for payment within ten
(10) Days. Customer shall pay any undisputed amount of invoices within the
payment terms in this Contract. If the Parties cannot agree that a
discrepancy(ies) has been resolved, Contractor and Customer will utilize the
dispute provision in accordance with Article 21.

5.5    Currency/Place of Payment

        5.5.1    Currency/Method and Receipt of Payment.    All payments and/or
refunds due from either Party to the other shall be made in Dollars. Payments
and/or refunds to a Party shall be made by wire transfer of funds, with
reference to the invoice number being paid in the detail section of the payment,
to such place for payments and/or refunds as the receiving Party's Authorized
Representative may designate from time to time in writing. All payments and/or
refunds due from either Party to the other shall be

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

15

--------------------------------------------------------------------------------



deemed to have been made when the bank account of the receiving Party, as
specified in Paragraph 5.5.2 or 5.5.3, has been credited with such payment, in
the currency specified herein for such payment.

        5.5.2    Payments to Contractor.>    Unless Contractor otherwise
notifies Customer, all payments of Contractor's invoices shall be made by
Customer to:

        ***

        5.5.3    Payments to Customer.    Unless Customer otherwise notifies
Contractor, all refunds, credits or other amounts due Customer hereunder shall
be made by Contractor to:

        ***

5.6    Late Payment

        5.6.1    Late Payment Charge.    In the event either Party fails to pay
any amounts due by it to the other Party within the times specified in this
Contract, which amounts are not the subject of a good faith dispute, the
receiving Party may impose a late payment charge of ***, assessable from the
first Day the payment is late. Amounts that are disputed in good faith will not
be subject to late payment charges so long as any undisputed portion is paid
within the time period required.

        5.6.2    Work Stoppage.    In no way limiting the terms of
Paragraph 5.6.1, in the event that Customer fails to pay any amounts due by it
to the Contractor within the times specified in this Contract, which amounts are
not the subject of a good faith dispute as set forth in Paragraph 5.6.1,
Contractor may, by written notice to Customer, if such failure is not corrected
by Customer within ten (10) Business Days after written notice is given by
Contractor (or such longer period as Contractor may agree to in writing) stop
Work under the Contract with respect to the Spacecraft for which payment is late
until such failure is corrected. Contractor shall immediately resume Work under
this Contract when the failure is corrected, and the Parties shall negotiate in
good faith an equitable adjustment to schedule and price and any other affected
terms and conditions to reflect the reasonable impacts on Contractor resulting
from such Work stoppage. The Milestone Payment Plan will be modified to reflect
the increase of Spacecraft Price within thirty (30) Days. If Customer's failure
to pay has not been cured within thirty (30) Days after commencement of such
Work stoppage, then Contractor shall be entitled to terminate this Contract
pursuant to Paragraph 18.3.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

16

--------------------------------------------------------------------------------



6.    DELIVERY, TITLE AND RISK OF LOSS OR DAMAGE

6.1    Spacecraft Delivery

        Risk of loss for each Spacecraft shall pass at the time of Intentional
Ignition. Title to each Spacecraft and its components shall transfer to Customer
upon Acceptance. Delivery of each Spacecraft shall occur upon either
Unconditional Acceptance in writing by Customer, Conditional Acceptance in
writing by Customer or declaration of Total Loss or Constructive Total Loss,
each pursuant to Paragraph 7.4.3, and delivery of a Bill of Sale for the
Spacecraft.

6.2    Delivery of Other Deliverable Items

        Risk of loss or damage and title to all Deliverable Items other than the
Spacecraft shall transfer from Contractor to Customer upon Delivery. Delivery of
such Deliverable Items shall occur upon Acceptance in writing by Customer
pursuant to Paragraph 7.5. Contractor shall deliver a Bill of Sale with respect
to the Deliverable Items set forth in Paragraph 3.1, Items 4(a) through 4 (e).

6.3    Title

        Contractor warrants that title to all Deliverable Items delivered or
transferred hereunder shall be good, marketable and rightfully conveyed, and
shall be delivered free and clear of all liens, encumbrances, pledges and other
interests whatsoever, other than those incurred by Customer. Furthermore,
Contractor agrees to execute and deliver a Bill of Sale and all other
instruments required, in Customer's reasonable discretion, to perfect or
evidence such title in Customer.

7.    CERTIFICATION, INSPECTION, ACCEPTANCE, WAIVERS

7.1    General Requirements

        Contractor is responsible for testing, demonstrating, delivering, and
certifying to Customer that each Spacecraft, and all other Deliverable Hardware
and Deliverable Data as specified in Paragraph 3.1, Items 4(a) through 4(e),
meet all of the requirements of this Contract, including the Spacecraft
Performance Requirements. Customer's right of inspection or acceptance shall not
be deemed a waiver of any Defect, except as may be expressly agreed in writing
by Customer in accordance with Paragraph 7.2 below. Prior to asking Customer to
accept any Deliverable Items and prior to Delivery, Contractor shall, subject to
Paragraph 7.2 below, certify, in writing, in the form set forth in Attachment
10, that the Deliverable Items conform to all Contract requirements.

7.2    Waivers

        Contractor shall, in a timely manner, notify Customer at such time that
Contractor determines that it will not be able to meet a particular Contract
requirement or specification and shall seek a waiver from Customer. Nothing
herein shall be deemed to require Customer to grant a waiver, but, if it is
willing to consider doing so, Customer

17

--------------------------------------------------------------------------------



may grant the waiver. No waiver granted by Customer and no denial of a waiver by
Customer shall affect the Promised Delivery Date of any Deliverable Item unless
Customer expressly so agrees. Any waiver approved by Customer shall be deemed an
amendment to the applicable performance specification for such Deliverable Item
for all purposes hereunder, from and after such approval date; provided that a
waiver granted with respect to a particular Spacecraft of other Deliverable Item
shall not be deemed to apply to any other Spacecraft or Deliverable Item unless
the waiver expressly includes such other Spacecraft or Deliverable Item.

7.3    Inspections

        ***

7.4    Spacecraft Acceptance Procedure

        7.4.1    SPSR.    Contractor shall conduct a review (a "Spacecraft
Pre-Shipment Review" or "SPSR") of each Spacecraft prior to Contractor's
shipment of such Spacecraft to its Designated Launch Site. The SPSR shall be
conducted in accordance with the terms of this Paragraph 7.4 and Section 4.3.17
of the Statement of Work.

(a)Time, Place and Notice of SPSR.    Each SPSR shall take place at Contractor's
facility. Contractor shall notify Customer in writing approximately thirty
(30) Days prior to the date that each Spacecraft shall be available for SPSR,
which shall be the scheduled date for commencement of such SPSR. If Customer
cannot commence such SPSR on such scheduled date, Contractor shall make
reasonable efforts to accommodate Customer's reasonable re-scheduling requests
provided that any delay in completion of SPSR resulting directly from such
rescheduling shall be deemed an excusable delay and such excusable delay period
shall be excluded from any calculation of excusable delay Days set forth in
Paragraph 18.1.

(b)Conduct and Purpose of SPSR.    The purpose of the SPSR shall be to review
test data and analyses for each Spacecraft to determine whether such Spacecraft
meets the applicable Spacecraft Performance Requirements and is therefore ready
for shipment to its Designated Launch Site.

(c)Pending Waivers.    Any pending waiver requests, or any circumstances which
Contractor reasonably believes will result in a Contractor request for waiver or
deviation from, provisions(s) of the performance specifications applicable to a
Spacecraft or other related Deliverable Item shall be submitted to Customer and

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

18

--------------------------------------------------------------------------------



resolved prior to the commencement of the applicable SPSR.

(d)Customer's Inspection Representatives.    Customer may cause any
representatives designated by Customer to observe each SPSR; provided, however,
that the provisions of Article 27 shall apply to any such representatives.

(e)SPSR Results.    At completion of the SPSR for each Spacecraft, Contractor
shall submit to Customer the SPSR results. Within ten (10) Business Days of its
receipt of such results, Customer shall notify Contractor in writing of
Customer's concurrence or disagreement with the results of the SPSR. In the
event that Contractor and Customer concur that such SPSR demonstrates conformity
of the applicable Spacecraft to the applicable requirements of the Spacecraft
Performance Requirements (including any waivers or deviations previously
approved by Customer), the Spacecraft shall be prepared and shipped to its
Designated Launch Site for Launch. In the event that such SPSR discloses any
non-conformance of the Spacecraft to the requirements of the Spacecraft
Performance Requirements (not the subject of any prior waivers or deviations
approved by Customer), Customer's notice shall state each such non-conformance
(with reference to the applicable requirement of the Spacecraft Performance
Requirements deemed not met), and Contractor shall correct or repair (in the
manner determined by Contractor) each such non-conformance (except as may be
subsequently waived by Customer), and resubmit the Spacecraft for SPSR in
accordance with this Paragraph 7.4.1 as to each corrected or repaired element.

(f)Inspection Costs Borne by Customer.    All costs and expenses incurred by
Customer and its representatives in connection with their activities under this
Paragraph 7.4.1, including travel and living expenses, shall be borne solely by
Customer.

(g)Correction of Deficiencies After SPSR.    If at any time following the SPSR
for any Spacecraft, and prior to Intentional Ignition, such Spacecraft fails to
meet the Spacecraft Performance Requirements (as may be modified or waived by
Customer), Contractor shall promptly undertake to correct such deficiencies
prior to Intentional Ignition at its own cost and expense.

        7.4.2    Transport.    Following a successful completion of the SPSR for
each Spacecraft, Contractor shall ship such Spacecraft to its Designated Launch
Site and proceed with the further testing and Launch of the Spacecraft and
Launch Support in accordance with the Statement of Work and Attachment 3.
Contractor shall notify Customer of the IOT schedule for each Spacecraft at
least thirty (30) Days prior to the Launch of such Spacecraft. Each IOT shall be
conducted in accordance with the

19

--------------------------------------------------------------------------------



Statement of Work and Attachment 3, and in accordance with Article 14,
Customer's representatives shall be permitted to observe all phases of the IOT.

        7.4.3    Final Acceptance.    When each IOT is completed, Contractor
shall submit to Customer the test results and shall hold an acceptance review
with Customer. At the conclusion of the acceptance review, including the
resolution of any outstanding Spacecraft performance issues, Contractor shall
deliver to Customer the final IOT report together with a Certification of one of
Contractor's officers or the President or Senior Executive responsible for the
Contractor's performing business unit that the applicable Spacecraft meets the
criteria for Unconditional Acceptance as described in Paragraph 7.4.3(a) or for
Conditional Acceptance as described in Paragraph 7.4.3(b), with if necessary, an
explanation of the criteria that the Spacecraft does not meet, or that the
Spacecraft is a Total Loss or a Constructive Total Loss. Within five
(5) Business Days following receipt of such Certification, Customer shall either
accept the Spacecraft in accordance with Paragraph 7.4.3(a) or
Paragraph 7.4.3(b) hereof, or reject the Spacecraft and provide Contractor with
a documented statement of reasons for any rejection. Upon either Conditional
Acceptance or Unconditional Acceptance of the Spacecraft, Contractor shall be
entitled to commence earning its Performance Incentives, as may be adjusted,
pursuant to Paragraph 5.2.

(a)Unconditional Acceptance.    Customer shall be obligated to accept, in
writing, without conditions, a Spacecraft when it has been verified at the
acceptance review that (i) the Spacecraft has successfully passed the tests
specified in the Attachment 1 and Attachment 3, (ii) it has been verified that
the Spacecraft's Orbital Maneuver Life will be at least***, (iii) the Spacecraft
satisfies all the requirements specified in the Spacecraft Performance
Requirements, as may have been amended or modified at or before SPSR with
Customer's written consent, and (iv) ***:

***, a Defect in the Spacecraft that can be satisfactorily corrected by a switch
to a redundant unit in the Spacecraft will not be deemed to affect the
Spacecraft's ability to meet the criteria for Unconditional Acceptance.

(b)Conditional Acceptance.    Customer shall be obligated to accept, in writing,
a Spacecraft when it has been verified at the acceptance review that, although
such Spacecraft does not meet the criteria for Unconditional Acceptance, the
Spacecraft is not a Total Loss or a Constructive Total Loss. Upon Conditional
Acceptance of a Spacecraft, the Performance Incentives for such Spacecraft shall
be adjusted in accordance with Paragraph 5.2.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

20

--------------------------------------------------------------------------------



(c)Total Loss/Constructive Total Loss.    If a Spacecraft is a Total Loss or a
Constructive Total Loss prior to Acceptance and has not been destroyed, Customer
may accept such Spacecraft, or reject such Spacecraft and direct Contractor
either to dispose of the Spacecraft or to transfer title to the Spacecraft to a
third party designated by Customer.


7.5    Acceptance Procedures for Other Deliverable Items

        Acceptance of Deliverable Items specified in Paragraph 3.1, Items 4(a)
through (e) to be Delivered under the Contract shall occur in accordance with
the requirements of this Paragraph 7.5. Contractor shall deliver test results
and provide a Certification to Customer of the results of its inspection and
tests of all such Deliverable Items in a form acceptable to Customer. Based upon
this Certification, upon which Customer shall be entitled to rely, and any
inspection or testing that Customer may conduct, upon Delivery, Customer shall
either accept the Deliverable Item(s) in writing or notify Contractor in writing
of those particulars in which the Deliverable Items are unacceptable. Should
Customer fail to notify Contractor in writing of those particulars in which the
Deliverable Items are unacceptable within ten (10) Business Days of Delivery,
the Deliverable Items shall be deemed accepted by Customer. Upon receipt of a
notice that any Deliverable Item is unacceptable to Customer, which notice shall
state the particulars relating to such unacceptability, Contractor shall remedy
such Deliverable Item. Upon Customer's satisfaction that such particulars have
been remedied to conform to all applicable requirements of this Contract, the
Deliverable Item shall be accepted by Customer in writing.

7.6    Remedy of Defects

        Remedy of any Defects in a Deliverable Item including the Spacecraft,
but only prior to Launch, shall be accomplished by Contractor at its expense,
promptly upon receipt of notice thereof. Contractor and Customer shall mutually
agree on the level of retest of the Deliverable Item (together with any other
potentially affected parts or systems) or an appropriate analysis, reasonably
necessary to demonstrate that the Defects have been corrected and meet the
requirements of the Contract.

7.7    Post Launch Remedies

        After Launch of a Spacecraft, and as provided in Section 11.10 of the
Statement of Work, Contractor shall fully cooperate with Customer and Contractor
shall use its best efforts at Customer's reasonable request under the
circumstances, to investigate and assist Customer,***, in conducting anomaly
investigations and make recommendations for potential corrective action
(including, without limitation, through changes in operational procedures,
software, or, where possible, Spacecraft

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

21

--------------------------------------------------------------------------------



configurations) until ***. If, due to a Launch Vehicle anomaly or other cause
not attributable to Contractor, a Spacecraft is declared a Total Loss or a
Constructive Total Loss, then Contractor shall be entitled to earn the
Performance Incentives to the extent provided in Paragraph 5.2 related to such
Spacecraft, which may be pre-paid by Customer.*** In the instance where Customer
has self insured

for Total Loss and/or Constructive Total loss of the Spacecraft due to a Launch
Vehicle anomaly or other cause not attributable to Contractor, Customer and
Contractor, at Customer's request, shall negotiate a reasonable period for
payment of Performance Incentives under Paragraph 5.2, subject to the same
assurances and terms specified in Paragraph 5.1.2.

        ***

8.    LAUNCH VEHICLE SELECTION

8.1    Customer Responsibility.

        Customer is responsible for providing a Launch Vehicle for each
Spacecraft Launch and shall advise Contractor *** prior to each scheduled Launch
of the selected Designated Launch Agency and Launch Vehicle. Customer shall
enter into all Launch Agreements directly with the applicable Designated Launch
Agencies. *** Prior to the SPSR for each Spacecraft, Customer may elect to
change the Launch Vehicle for such Spacecraft and any additional costs of
Contractor resulting from such change shall be subject to a change notice under
Article 12.

8.2    Launch Vehicle Availability Date.

        Customer shall be responsible to make the Launch Vehicle for each
Spacecraft available for Contractor to begin operations at the Designated Launch
Site and to Launch in accordance with the schedule set forth below. Failure to
provide such Launch Vehicles by these dates, and, once launch operations begin,
delays that are attributable to the Designated Launch Agency, except for
circumstances attributable to the Contractor, will result in excusable delays
under Article 19.

        ***

9.    INSURANCE

9.1    Launch and On-Orbit Insurance

        The Contractor shall support the Customer with all reasonably necessary
presentations (oral, written, or otherwise) and provide all reasonably necessary
technical information for the purpose of the Customer purchasing insurance
directly from the space insurance industry. The Contractor agrees to provide the
information,

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

22

--------------------------------------------------------------------------------



subject to obtaining any necessary approvals under the Export Laws, to Customer
consistent with the requisite insurance meeting dates.***

9.2    Insurance Claims

        In the event of a total or partial Launch failure or a total or partial
failure of the Spacecraft in orbit, Contractor shall cooperate with Customer and
the applicable insurance brokers and underwriters, in connection with the
investigation, preparation, filing and administration of any insurance claim
pertaining to such Launch or Spacecraft failure.***

9.3    "Work-in-Progress" Insurance

        At all times prior to Launch of a Spacecraft, Contractor shall
maintain*** an insurance policy or policies***, which policy or policies shall
name Customer as an additional loss payee, with payment under the policy to
become due in the event the Spacecraft is damaged or destroyed such that
Customer will have the right to terminate Contract with respect to the damaged
Spacecraft. Contractor shall provide Customer with a certificate of insurance
within thirty (30) Days after receipt of a written request from Customer.

        Customer will pass through to the Contractor any third-party launch
liability insurance provided for the benefit of the Contractor by each
Designated Launch Agency, in accordance with the Commercial Space Launch Act and
the applicable Launch license for Launches occurring in the United States, or in
accordance with the amount of liability insurance required by any foreign
government in the country of Launch. Customer will use best reasonable efforts
to assure that the Launch Vehicle provider adds the Contractor as an additional
insured to the applicable launch liability insurance policy prior to Launch of
each Spacecraft.

10.    SUBCONTRACTS

10.1    Subcontracts

        Within ninety (90) Days after the Effective Date of Contract, Contractor
shall provide a list of all Subcontracts with a value in excess of Five Hundred
Thousand Dollars ($500,000) per Spacecraft and shall identify the work to be
provided in each such Subcontract. Changes to this list shall be detailed in
each quarterly report, to be provided by Contractor pursuant to the Statement of
Work. Contractor shall supply to Customer copies of all Subcontracts with Major
Subcontractors, which are placed specifically for each Spacecraft. Contractor
shall ensure that all Subcontracts will permit Contractor to perform its
obligations under this Contract, including meeting all Promised Delivery Dates.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

23

--------------------------------------------------------------------------------





10.2    Key Subcontracts

        Contractor agrees to enter into major Subcontracts (hereinafter referred
to as "Key Subcontracts") for the Work specified below with the persons or
entities (hereinafter referred to as "Key Subcontractors") listed below.
Contractor further agrees that the Key Subcontractors are necessary for the
successful completion of the Work to be performed hereunder. Contractor shall
not change its Key Subcontractors without Customer's prior written consent, such
consent not to be unreasonably withheld.

Suppliers


--------------------------------------------------------------------------------

  Item

--------------------------------------------------------------------------------

***    

10.3    Indemnification/Release

        Contractor shall ensure that all Subcontractors release Customer from
any claims arising under any Subcontract or otherwise in connection with this
Contract. Contractor shall indemnify, defend and hold harmless Customer from and
against all claims made by any Subcontractor against Customer.

11.    PROPERTY ACCOUNTING

11.1    Identification and Control

        Contractor shall be directly responsible for and accountable for all
supplies, parts, materials, components, subsystems or systems (whether in its
possession or the possession of any of its Subcontractors) which are to become
the property of Customer pursuant to the terms of this Contract, and which are
part of the Deliverable Items to be Delivered under this Contract. For this
purpose, Contractor shall (i) use commercially reasonable efforts to protect and
preserve all of the Customer's Deliverable Items until Acceptance under this
Contract and (ii) establish and maintain a system to control and identify, at
all times and until the Delivery and Acceptance of the last Deliverable Item to
be delivered hereunder, all of the aforementioned property in its possession or
the possession of its Subcontractors.

11.2    Use of Inventory Parts/Use of Customer's Parts

        *** To the extent that Contractor uses any parts or components from its
inventory such parts and components shall meet the reliability standards set
forth in the Spacecraft Product Assurance Requirements. Any failures or
anomalies on such items shall be reviewed and consented to by Customer.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

24

--------------------------------------------------------------------------------



12.    CHANGES REQUESTED BY CONTRACTOR OR CUSTOMER

12.1    Contract Change Notice

        Any changes requested during the performance of this Contract which will
add or delete Work, affect the design of any Spacecraft before its Delivery,
change the method of shipment or packing, or place or time of any Delivery, or
will affect any other requirement of this Contract, whether proposed by
Contractor or Customer, shall be reflected by Contractor in writing as a
contract change notice in accordance with the Statement of Work ("Contract
Change Notice") issued at least thirty (30) Days prior to the proposed date of
the change except for such shorter periods mutually agreed upon by the Parties
which are reasonably necessary under the circumstances. If Customer requests a
change, Contractor shall submit the Contract Change Notice within thirty
(30) Days of Customer's request. The time periods specified in this Article and
in the Statement of Work for proposing and approving changes may be shortened as
necessary by mutual agreement to accommodate exigent circumstances.

12.2    Acceptance of Change

        Customer shall notify Contractor as soon as practicable under the
circumstances after receipt of a Contract Change Notice whether or not it agrees
with and accepts such change. If Customer agrees with and accepts the change in
writing, Contractor shall proceed with the performance of the Contract as
changed and an amendment to the Contract reflecting such change, and price
adjustment and schedule adjustment, if any, shall be issued. If Customer does
not agree to implement the change or the Parties are unable to reach any other
agreement regarding such change, Contractor shall proceed with the performance
of the Contract, as unchanged.

12.3    Non Refusal

        Contractor may not refuse any change that may be requested by Customer
during the performance of this Contract as long as the Customer-requested change
is within the general scope of this Contract and is technically feasible
utilizing existing and reasonably available technology, and Customer agrees to
the price adjustment and schedule adjustment, if any, proposed by Contractor in
accordance with Paragraph 12.4.

12.4    Price of Changes

        ***

12.5    Changes To Meet Specifications

        ***

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

25

--------------------------------------------------------------------------------



12.6    Change of Designated Orbital Position of Satellite Ka-5

        Customer will have until EDC + six (6) months to change the Designated
Orbital Position of Rainbow Ka-5 to another Western US orbital position between
110o West Longitude and 140o West Longitude at no cost or schedule impact,
provided the change in orbital position does not impact the Spacecraft design
other than the antenna optimization. Spacecraft performance at the new orbital
position will be as mutually agreed by the Parties within thirty (30) Days after
Customer's notice to make such change.

13.    CONTRACT TECHNOLOGY

13.1    Disclosure of Contract Technology

        For all purposes, Contractor shall become or remain the owner of all
Contract Technology. From the EDC, and during the Orbital Maneuver Life of each
Spacecraft Contractor shall retain and maintain copies of all Contract
Technology (including any Contract Foreground Data or Contract Background Data
previously delivered to Customer hereunder). During such period Customer may, in
writing, request copies of such Contract Technology to the extent reasonably
required for testing, maintaining, operating, using or marketing capacity on or
services that employ any of the Spacecraft. Within seven (7) Days after receipt
of such request, Contractor shall furnish copies of the requested Contract
Technology, subject to governmental restrictions. If Contractor cannot supply
Customer with copies of requested Contract Technology due to governmental
restrictions, Contractor must document the applicable restrictions in writing to
Customer and, at Customer's request, Contractor must use reasonable efforts to
have such governmental restrictions amended or waived to permit Customer to
obtain copies of requested Contract Technology at Customer's cost and expense.
The cost of furnishing copies of such Contract Technology shall be borne by the
Customer and shall include the cost of collecting, editing, duplicating,
assembling and shipping, to the extent not included in the Spacecraft System
Price, but shall not include any amount associated with the value of such
Contract Technology. Contractor may, by appropriate marking on Contract
Technology, indicate that such shall be used only in accordance with the terms
of this Contract, including restrictions contained herein on the use and
disclosure of Deliverable Data. Notwithstanding anything to the contrary in this
Paragraph 13.1, "Disclosure of Contract Technology", in the event Customer's
request includes Contract Technology comprising software in source code format,
Contractor shall not be obligated to furnish copies of such software in source
code format, but instead shall be obligated to provide, subject to governmental
restrictions, Customer access only to such software in source code format owned
by Contractor, at Contractor's facility, provided that Customer shall not have
the right to disclose to any third party or to reproduce, or copy, in whole or
in part, any such software in source code format, and use of such software in
source code format by Customer shall be solely in connection with testing,
maintaining, operating, using or marketing capacity on or services that employ
any of the Spacecraft, to the extent required. In the event Customer requests
software in source code format that has been licensed to Contractor by a third
party software licensor, Contractor shall only be required to use reasonable

26

--------------------------------------------------------------------------------



efforts to obtain from such third party software licensor such software in
source code format.

13.2    Rights Granted in Contract Technology

        13.2.1    Contract Foreground Data and Contract Background
Data.    Subject to Article 13.1, "Disclosure of Contract Technology,"
Contractor hereby grants to Customer (a) an irrevocable, non-exclusive, royalty
free, worldwide Right to Use Contract Foreground Data in connection with
testing, maintaining, operating, using, and marketing capacity on or services
that employ any of the Spacecraft, (b) an irrevocable (except upon termination
of this Contract under Articles 17 and 18), non-exclusive, royalty free,
worldwide Right to Use Contract Background Data solely in connection with
testing, maintaining, operating, using, and marketing capacity on or services
that employ any of the Spacecraft, and (c) the right to reproduce (together with
all copyright and other restrictive markings) and disclose to customers and
potential customers of Customer reasonably selected portions of the Deliverable
Data and Spacecraft Performance Requirements for the purpose of marketing
capacity and services on any of the Spacecraft, provided that such customers and
potential customers agree to be bound by restrictions contained herein on the
use and disclosure of Deliverable Data. In no event shall Customer disclose,
distribute, transfer, or otherwise provide Contract Foreground Data, Contract
Background Data, Deliverable Data or Spacecraft Performance Requirements, in
whole or in part, to any entity in the business of designing and/or
manufacturing spacecraft.

        13.2.2    Contract Intellectual Property.    For all Contract
Intellectual Property owned by Contractor or under which Contractor has rights,
Contractor hereby grants to Customer an irrevocable, non-exclusive, royalty
free, worldwide License to Practice under such Contract Intellectual Property
solely in connection with testing, maintaining, operating, using, and marketing
capacity on or services that employ any of the Spacecraft. With respect to
Contractor's trademarks, trademark applications, and all registrations and
recordings thereof ("trademarks"), Customer agrees that any use of such
trademarks by Customer shall be in a manner consistent with Contractor's uses
thereof and any such use by Customer of the trademarks shall inure to the
benefit of Contractor.

13.3    ***

        13.3.1    Segregation of Contract Technology.    Unless otherwise
required in this Article 13, as of EDC and throughout the Orbital Maneuver Life
of each Spacecraft, Contractor agrees to maintain all Contract Technology at
Contractor's facilities and to keep such Contract Technology updated and current
throughout the Orbital Maneuver Life of each Spacecraft. Customer may, upon
reasonable request to Contractor, access the area where the Contract Technology
is maintained for the purposes of ascertaining compliance with this
Paragraph 13.3.1.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

27

--------------------------------------------------------------------------------



        13.3.2    ***    

        13.3.3    Representations.    Contractor represents, warrants and
covenants that the Contract Technology kept at Contractor's facilities ***:

(a)Complete.    will comprise all of the Contract Technology (including the
source code language statement for any and all applicable software) to the
extent its retention is consistent with Contractor's normal retention policies;

(b)Current.    will be kept current, including all updates needed to maintain
compliance with the terms of this Contract; and

(c)Form.    will be in a form suitable for reproduction by Customer.

        ***

14.    RIGHT OF ACCESS, REPORTS, TESTING, MONITORING

14.1    Access

        Customer shall have the access rights specified below and as described
in the Statement of Work:

        14.1.1    Work.    (i) In accordance with Article 27 Confidentiality,
(ii) within normal business hours, (iii) accompanied by Contractor's personnel
(except to the extent Contractor's accompaniment is not required for
Contractor's other commercial US customers), and (iv) on a non-interference
basis, Customer, and its representatives and consultants that are not employees
of a satellite manufacturer in direct competition with Contractor, shall be
allowed access to all Work and Work in progress, and all data and information
related to this Contract (including without limitation the data and information
specified in the Statement of Work and Attachment 3), including all Major or Key
Subcontractors (and other Subcontractors with such Subcontractors consent which,
at the request of the Customer, the Contractor shall use its best commercial
efforts to obtain), and all facilities therefore, subject to governmental
restrictions, for purposes of observation, inspection, examination and
evaluation of the Work, at any reasonable time prior to Acceptance of the
relevant Deliverable Item and thereafter to the extent such data and information
are of the type customarily retained in the ordinary course of business. If
Customer and/or its representatives and/or its consultants are denied access as
set forth herein due to governmental restrictions, Contractor shall document in
writing such governmental restrictions and, at Customer request, use best
commercial efforts to amend or remove such governmental restrictions to access.
Customer's and its representatives' personnel visiting or resident at
Contractor's or any Subcontractor's facilities shall abide by the applicable
security and safety regulations,

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

28

--------------------------------------------------------------------------------



provided that reasonable notice of any such regulations is provided by
Contractor or Subcontractor, as applicable, and any such access shall not
interfere with normal business operations of Contractor or Subcontractor, as
applicable.

        14.1.2    Program Review Meetings.    Customer and its representatives
shall be given reasonable notice of and be entitled to attend all Program Review
Meetings of the Contractor as specified in the Statement of Work

        14.1.3    Major/Key Subcontracts.    Contractor will ensure that all of
the Major and Key Subcontracts for items specific to the Spacecraft contain
provisions providing access rights to Customer to the subject matter of the
Subcontract to the same extent as access is provided hereunder, subject to
governmental restrictions. If governmental restrictions prevent Customer access,
Contractor shall provide Customer with a written explanation of the governmental
restrictions and, if requested by Customer, shall its best commercial efforts to
assist Subcontractor with amending or removing such governmental restrictions.
With respect to all other Subcontracts, Contractor shall use reasonable efforts
to ensure that Customer has access to the applicable Subcontractor's Work, as
required hereunder.

        14.1.4    Customer Employees.    Notwithstanding the fact that
Customer's or its representatives' personnel resident at the Contractor's or any
Subcontractors' facility will be in consultation with the Contractor's or
Subcontractors' (as applicable) personnel, they shall remain employees of
Customer, or its representatives (as applicable), and as such, compensation for
their services and all related expenses remains the responsibility of Customer
or its representatives (as applicable).

14.2    Reports

        Contractor shall deliver to Customer written progress and status
reports, test data, and any final reports, in accordance with the requirements
of Attachment 1 and Attachment 3. All reports furnished pursuant to this
Paragraph may be used and distributed by Customer in accordance with the
provisions of this Contract.

14.3    Performance Testing

        Customer and its representatives and consultants shall have the rights
with respect to testing set forth below and, in Attachment 1, Attachment 3 and
Attachment 5 on a non-interference basis and accompanied by Contractor's
representatives:

        14.3.1    Witness of Tests.    Customer, through its representatives and
consultants, shall have the right to witness all developmental, qualification,
protoflight and acceptance testing of Deliverable Items required by this
Contract at Contractor's or a Key or Major Subcontractor's plant and other
Subcontractors with such Subcontractors consent which, at the request of the
Customer, Contractor shall use best commercial efforts to obtain or at such
other place as the tests are conducted or test results are monitored, and
Customer shall be provided with copies of all test results. If governmental
restrictions prohibit the witness of such testing, Contractor shall provide
Customer with written documentation of the applicable governmental restrictions
and, if

29

--------------------------------------------------------------------------------



requested by Customer, shall use its best commercial efforts to amend or remove
any such restrictions.

        14.3.2    TT&C Station Equipment Satellite Simulators Acceptance
Tests.    Customer shall have the right reasonably to specify the times and
places for the undertaking of final acceptance testing of the TT&C Station
Equipment and the Satellite Simulators set out in Paragraph 3.1 Deliverable
Items 4(a) and 4(c).

        14.3.3    Notice of Tests.    If Contractor or any Subcontractor
establishes the time, date, or location of any major system or subsystem or any
units requiring qualification testing required under this Contract, Contractor
shall provide, or cause the Subcontractor to provide, Customer with the advance
notice specified in this Contract, or if not specified, with reasonable advance
notice, which in the case of units requiring qualification shall be no less than
seven (7) Days prior to the scheduled test.

        14.3.4    Spacecraft and Ground Station Test Plan.    All testing of a
Spacecraft and other Deliverable Items under this Contract shall be undertaken
in accordance with the Statement of Work, Attachment 3 and Attachment 5.

14.4    Monitoring

        Approximately six (6) of Customer's representatives or consultants shall
be located at the manufacturing site of the Spacecraft for the purpose of
monitoring the progress of the Work as specified in the Statement of Work.
Contractor shall provide office and other facilities to such representatives as
described in the Statement of Work. In addition, Contractor shall provide
adequate parking spaces for Customer on-site representatives. Customer personnel
and representatives shall have twenty-four (24) -hour access to the office space
provided hereunder.

14.5    Export Laws Compliance

        14.5.1    General.    Notwithstanding any provision of this Contract,
any obligation of Contractor hereunder to provide hardware, software,
Deliverable Data, other technical information or technical services, or access
to Contractor's or Subcontractors' facilities to Customer, its employees,
representatives, consultants or agents shall be subject to applicable Export
Laws. The Parties shall work cooperatively and in good faith to implement this
Contract in compliance with such Export Laws.

        14.5.2    Compliance Program.    Contractor shall promptly implement the
Export Laws Compliance Program described in Attachment 9 to obtain and maintain
all authorizations and consents under the Export Laws necessary to permit
Customer to take Delivery of all Deliverable Items and to permit Customer, the
Designated Launch Agencies, the insurance brokers and underwriters, the
Customer's consultants or other third parties with a need to access information
supplied by Contractor under any of the provisions of the Contract, and their
respective personnel, agents and consultants, to have access to the Work,
reports, testing and monitoring and information, documents and data related
thereto, as specified in this Contract. To the extent that Customer, the
Designated Launch Agencies, the insurance brokers and underwriters, the
Customer's consultants or other third parties with a need to access information
supplied by

30

--------------------------------------------------------------------------------



Contractor under any of the provisions of the Contract is denied access to any
Deliverable Items, Work, reports, testing and monitoring and any documentation
and data related thereto, Contractor represents that all of the foregoing shall
be consistent with the requirements of this Contract and the best practices of
the spacecraft manufacturing industry.

        14.5.3    RE-EXPORT.    CUSTOMER UNDERSTANDS AND WARRANTS THAT IT SHALL
NOT RE-EXPORT, RE-TRANSFER OR DIVERT TO ANY THIRD PARTY ANY U.S. ORIGIN ITEM
THAT IS REGULATED BY THE U.S. MUNITIONS LIST (UML) AND PROVIDED TO CUSTOMER
UNDER OR IN CONNECTION WITH THIS CONTRACT, EXCEPT AS EXPRESSLY AUTHORIZED BY THE
U.S. GOVERNMENT IN ACCORDANCE WITH THE EXPORT LAWS.

15.    WARRANTY

15.1    Spacecraft Warranty

        Contractor warrants that each Spacecraft shall be in good working order
and free of Defects in design, materials and workmanship and shall conform to
requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2. The above warranty on each Spacecraft shall end upon Launch of
the Spacecraft. Contractor's only liability under the warranty shall be as and
to the extent that prior to Launch of the Spacecraft, if the Spacecraft fails to
meet the requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2, Contractor shall promptly undertake to correct such
deficiencies, in the manner determined by Contractor's best technical judgment,
at its own cost and expense. In the event a Spacecraft is to be delivered to
storage, Contractor warrants that the Spacecraft shall be in good working order
and free of Defects in design, materials and/or workmanship and conform to the
requirements of this Contract, including the Spacecraft Performance
Requirements, as may be modified by any approved waivers or deviations pursuant
to Paragraph 7.2, for***. Contractor's only liability under the preceding
sentence shall be as and to the extent that during the warranty period (as
defined in the preceding sentence), if the Spacecraft fails to meet the
requirements of this Contract, including the Spacecraft Performance
Requirements, Contractor shall promptly undertake to correct such deficiencies,
in the manner determined by Contractor's best technical judgment, at its own
cost and expense.

15.2    Warranty for Deliverable Items Other Than Spacecraft

        Contractor warrants that Deliverable Items other than Spacecraft shall
be in good working order and free of Defects in design, material and workmanship
and shall conform to the applicable requirements of this Contract, including
applicable

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

31

--------------------------------------------------------------------------------



specifications, as modified by any waivers granted by Customer hereunder ***.
Customer shall have the right, at any time during the warranty period specified
above and irrespective of prior inspections or acceptances, to require
correction of any Defect occurring to any Deliverable Item other than the
Spacecraft, including any integrated software or services not conforming to the
requirements herein and require that Contractor, at its expense, correct or
replace (at Contractor's option) such non-conforming Deliverable Item to make
such Deliverable Item, including integrated software, conforming. If Contractor
fails to correct or replace such defective Deliverable Item other than the
Spacecraft, including integrated software, within a reasonable period after
notification from Customer, Customer may, by contract or otherwise, correct or
replace such defective Deliverable Item, including integrated software, and
Contractor shall reimburse Customer for such correction or replacement, provided
that Customer provides Contractor with documentation related to the repair or
replacement.***

15.3    Disclaimer

        EXCEPT AND TO THE EXTENT EXPRESSLY PROVIDED IN THIS CONTRACT, CONTRACTOR
DISCLAIMS ANY OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF SUITABILITY OR MERCHANTABILITY OR FITNESS FOR USE OR
FOR A PARTICULAR PURPOSE, WITH REGARD TO ANY SPACECRAFT OR ANY OTHER DELIVERABLE
ITEM

15.4    Assistance

        In addition to the warranty provisions of this 15, Contractor agrees to
provide reasonable support including, but not limited to, the support of
Subcontractors, to Customer, at no cost to Customer in attending to, assisting
in diagnosing and recommending corrective action for any Spacecraft failure or
any other anomaly occurring with or on any Spacecraft during the Service Life
and for as long thereafter as the Contractor receives Performance Incentives in
accordance with Paragraph 5.2 hereof. Contractor specifically acknowledges that
its obligation pursuant to this Paragraph shall continue during the entire
Service Life of a Spacecraft, whether or not Contractor is earning Performance
Incentives pursuant to Paragraph 5.2. Contractor shall be compensated on a
reasonable time and material basis for any assistance given hereunder with
respect to a Spacecraft operating in excess of the Service Life, but only if
Contractor is not receiving Performance Incentives with respect to such
Spacecraft.

16.    DEFICIENCIES NOTED IN OTHER SPACECRAFT

16.1    Qualification Heritage

        Contractor represents and warrants that, except for items qualified but
not flown, in process qualifications, and qualifications for this program ***,
each and every unit,

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

32

--------------------------------------------------------------------------------



system, subsystem and process to be employed on or used in connection with each
of the Spacecraft and associated Deliverable Hardware and software (which shall
not be changed without Customer's express written consent) has been employed on,
or used in connection with, at least one (1) in-orbit spacecraft and that,
whether on a Rainbow or other spacecraft, has (to Contractor's knowledge)
experienced no in-orbit or unresolved ground test anomalies,***, which, in each
case, have been remedied for future spacecraft, including the Spacecraft, or
determined to be isolated to the particular spacecraft as to which the anomaly
was identified, in each case as reasonably and fairly summarized in writing to
Customer in Attachment 14 attached hereto.

16.2    Notice

        Whether before or after Acceptance of any Spacecraft, Contractor shall
promptly notify Customer of any circumstance, known to Contractor, or identified
by Contractor or Customer, and determined and documented by Contractor to be
relevant to such Spacecraft, that would make any statement set forth in
Paragraph 16.1, if made at the time, no longer correct and/or complete, and of
any other data available to it that indicates (i) that conditions exist which
affect or may affect adversely the Spacecraft operation, or (ii) that the
Spacecraft performance and/or operation depart or may depart from that expected
from the program documentation at any time during the period of the Spacecraft's
Service Life, or (iii) that the Spacecraft does not meet all the requirements of
the Spacecraft Performance Requirements, or cannot be reasonably predicted to be
able to meet the *** (v) that any other parameter of an in-orbit spacecraft of
similar design to the Spacecraft is trending towards its design limit
prematurely. Contractor shall take appropriate corrective measures at its sole
cost if the Spacecraft has not been Launched so as to eliminate, all
deficiencies that the Spacecraft conforms to all applicable requirements of this
Contract. If the Spacecraft has been Launched, Contractor shall, on a
commercially reasonable efforts basis, recommend whatever reasonable corrective
measures are available to it (including software changes, changes to operational
procedures and any other ground-based solutions) *** so as to eliminate or
ameliorate the effect of the deficiencies (unless the Parties mutually determine
that correcting or bypassing a malfunction or anomaly in the Spacecraft software
will harm the operation of the Spacecraft). Customer shall have the right to
reject, until SPSR any Spacecraft that does not meet the requirements of this 16
and Customer shall have the right to require Contractor to remedy any
malfunction or anomaly until Launch of the Spacecraft. Thereafter, Customer's
obligations to complete Delivery and Acceptance of the Spacecraft shall be
governed by other provisions of this Contract.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

33

--------------------------------------------------------------------------------



17.    TERMINATION FOR CONVENIENCE

17.1    Termination

        17.1.1    General.    Customer may, prior to Contractor's completion of
all Work, by written notice issued by Customer's Authorized Representative,
terminate this Contract in whole, or in part (except for a Spacecraft after
Launch and for any Deliverable Items for which Delivery and Acceptance have been
completed), for its convenience, whereupon Contractor shall cease Work in
accordance with the terms of said notice.

        ***

17.2    Termination Expense

        ***

17.3    Termination Charges

        ***

17.4    Subcontractor Settlements

        Contractor shall advise Customer of all proposed settlements with
vendors and Subcontractors in the event of termination, and shall provide to
Customer the terms of the settlement, including a reference to the contractual
provision relied upon to support such termination settlement.

17.5    Inventory

        ***

17.6    Subcontracts

        Contractor shall place in any Major/Key Subcontracts entered into after
EDC terms that will enable the Contractor to terminate such Subcontracts in the
same or similar manner as set forth in this 17.6.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

34

--------------------------------------------------------------------------------



17.7    ***

18.    TERMINATION FOR CAUSE

18.1    Termination by Customer

        Termination.    Customer may, by written notice issued by Customer's
Authorized Representative, terminate this Contract with respect to any
Spacecraft (unless it has been Launched) and/or with respect to other
Deliverable Items (except for any Deliverable Items for which Delivery and
Acceptance have been completed), if:

(a)***

(b)***

(c)Intentionally omitted;

(d)***

(e)***

(f)***

        18.1.2    Consequences of Termination.    ***

        18.1.3    Launch Vehicle.    ***

        18.1.4    Ownership of Work.    Upon receipt by Customer of the amounts
specified above, Contractor shall be the owner of all Work terminated, and
Customer shall return or destroy all Contract Technology and/or Deliverable Data
related to the terminated Deliverable Items. The rights and remedies of Customer
provided in this Paragraph 18.1 are the sole and exclusive remedy to Customer
for Customer's termination for cause hereunder.

18.2    Improper Termination

        If, after termination under the provisions of Paragraph 18.1, it is
determined for any reason that the Contract was terminated without cause under
the provisions of this Article, the rights and obligations of the Parties shall
be the same as if termination had been effected pursuant to 17.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 26b-2 under the
Securities Exchange Act of 1934.

35

--------------------------------------------------------------------------------





18.3    Termination by Contractor

        18.3.1    Non-Payment.    Contractor may, by written notice issued by
Contractor's Authorized Representative, terminate this Contract with respect to
a particular Spacecraft or other Deliverable Item (except for any Deliverable
Items for which Delivery and Acceptance have been completed and paid for by
Customer) if Customer has failed to make any payment applicable to such
particular Spacecraft or other Deliverable Item within thirty (30) Days of the
Payment Due Date in accordance with the Milestone Payment Plan and such failure
is not cured within a period of an additional thirty (30) Days after notice of
such failure is given by Contractor. Notwithstanding the foregoing, amounts
which are disputed in good faith shall not be justification for Contractor to
terminate this Contract pursuant to this Paragraph 18.3.1, provided any
undisputed portion is paid within the time period required. If a termination
occurs under this Paragraph 18.3.1, Contractor shall be entitled to immediately
stop Work on the terminated item under this Contract and shall be entitled to a
settlement calculated pursuant to 17. This Paragraph shall not be applicable
where Contractor has required that an irrevocable standby Letter of Credit be
established in favor of Contractor under Paragraph 5.1.2. In such instance, the
requirements of Paragraph 5.1.2 shall take precedence.

        18.3.2    Letter of Credit.    In the event Customer fails to maintain
any required Letter of Credit, or replenish the amount available for draw under
the Letter of Credit in accordance with the terms of Paragraphs 5.1.2(b) and
(c) of the Contract, or in the event that Contractor has not been able to
collect under the Letter of Credit any payment not received by its Payment Due
Date and such late payment has not been remedied within thirty (30) Days of
Contractor's notice of a Letter of Credit deficiency described above, the
Contractor shall be entitled to terminate this Contract and shall treat the
termination as having issued under Article 17.

19.    EXCUSABLE DELAYS

        Delays in Delivery resulting from acts of God or of the public enemy,
acts of a government in its sovereign capacity, natural disasters, earthquake,
fires, floods, riots, strikes, lock-outs (excluding strikes or lock-outs at
Contractor owned or operated facilities), epidemics, blockades, quarantine
restrictions and embargoes, acts of terrorism, launcher unavailability, declared
war, civil insurrection, or work stoppage by Contractor under Paragraph 5.6.2
provided in every case such acts or occurrences are without the fault or
negligence of or result from the actions or inactions of Contractor and its
Subcontractors, shall constitute excusable delays if a written claim thereof
together with information sufficient to support such claim is received by
Customer within ten (10) Business Days after the Contractor reasonably
determines that the act or occurrence may delay Delivery. Contractor shall
provide written evidence of the period of such delay. Contractor shall use
reasonable commercial efforts to minimize the effect of any force majeure delay
through the use of any work-around solution, including to the extent appropriate
but without limitation, through the use of work-around schedules, twenty-four
(24)-hour operations, and through the use of alternative suppliers (to be
approved by Customer where required under 10). The Delivery

36

--------------------------------------------------------------------------------



requirements shall be extended by the amount of such period as is supported by
the evidence provided;***.

20.    KEY PERSONNEL

        It is agreed that the following Contractor employees and positions are
necessary for the successful performance of this Contract:

Key Personnel    ***    Position

In the event one (1) or more of the above-named personnel are no longer
available for the performance of this Contract, Contractor agrees to replace
such personnel, after consultation with Customer, with personnel of a comparable
level of experience, qualifications and ability.

21.    DISPUTES

21.1    Notice

        If, during the course of performance of the Contract, either Party has
cause to believe that the other Party's performance, or plan for performance, is
such that the obligations of the other Party, as stated in this Contract will
not be met, the Party shall give written notice of its objections and the
reasons therefore and may recommend corrective action by the other Party. The
Contractor's Program Manager shall consult with Customer's Program Manager in an
effort to reach an agreement to overcome the objections (first instance).

21.2    Escalation

        In the event that an agreement cannot be reached within ten
(10) Business Days of receipt of written notice, then either Party may request,
within a further period of two (2) Business Days, that the dispute be escalated
and the respective positions of the Parties shall be forwarded to the
Contractor's Vice-President, and Customer's equivalent Vice-President, for
discussion, and an attempt shall be made to reach agreement to overcome the
objections (second instance).

21.3    Further Escalation

        In the event that agreement cannot be reached in the second instance
within twenty (20) Business Days, then either Party may request within a further
period of two (2) Business Days, that the dispute be escalated and the positions
of the Parties shall be forwarded to Customer's President and the President of
Lockheed Martin

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

37

--------------------------------------------------------------------------------



Commercial Space Systems for resolution of the objections (third instance). If
agreement still cannot be reached within ten (10) Business Days, either Party
may invoke Paragraph 21.4.

        Notwithstanding the timing requirements specified above nothing shall
preclude a Party from seeking immediate injunctive relief in situations it deems
appropriate.

21.4    Litigation

        Each of the Parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America, in each case having jurisdiction
over the County of New York, for any litigation arising out of or relating to
this Contract and the transactions contemplated hereby (and agrees not to
commence any litigation relating thereto except in such courts unless such
courts shall have declined to exercise jurisdiction). Each of the Parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any litigation arising out of this Contract or the transactions
contemplated hereby in the courts of the State of New York or the United States
of America, in each case having jurisdiction over the County of New York, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation brought in any such court has
been brought in an inconvenient or improper forum.

21.5    Other Remedies

        The Parties acknowledge and agree that except for failure(s) of
Contractor that are excusable under Article 19, Customer is entitled to pursue
any equitable rights and remedies that are available in connection with
Contractor's failure to satisfy its obligations in accordance with the terms and
conditions of this Contract; provided Customer can meet its burden of proof for
such equitable remedies.

22.    INDEMNIFICATION

22.1    Contractor's General Indemnification

        Contractor shall indemnify and hold Customer, its officers, directors,
agents, employees, owners, subsidiaries, affiliates, successors and assigns, or
any of them, harmless from any and all loss, damage, liability or expense,
resulting from damage to all property (excluding damage to Spacecraft caused
after Launch) and injuries, including death, to all persons (natural or
juridical), arising from any occurrence caused by an act or omission of
Contractor, its Subcontractors, or any of them, and Contractor shall at its sole
expense defend any claims, actions, suits and proceedings, whether in law or
equity, brought against Customer, its officers, directors, agents, employees,
owners, subsidiaries, affiliates, successors and assigns, or any of them, on
account thereof, and shall pay all expenses, including attorney's fees, and
satisfy all judgments as may be incurred by or rendered against them, or any of
them, in connection therewith, provided Contractor is given prompt notice of any
such claim, action, suit or proceeding. Customer shall provide, at Contractor's
written request and sole expense,

38

--------------------------------------------------------------------------------



such assistance and information as may be reasonably provided by Customer in
connection with the defense of any such action.

22.2    Customer's General Indemnification

        Customer shall indemnify and hold Contractor, its officers, directors,
agents, employees, owners, subsidiaries, affiliates, successors and assigns, or
any of them, harmless from any and all loss, damage, liability or expense,
resulting from damage to all property and injuries, including death, to all
persons (natural or juridical), arising from any occurrence caused by an act or
omission of Customer or its subcontractors, and Customer shall at its sole
expense defend any claims, actions, suits and proceedings, whether in law or
equity, brought against Contractor, its officers, directors, agents, employees,
owners, subsidiaries, affiliates, successors and assigns, or any of them, on
account thereof, and shall pay all expenses, including attorney's fees, and
satisfy all judgments as may be incurred by or rendered against them, or any of
them, in connection therewith, provided Customer is given prompt notice of any
such claim, action, suit or proceeding. Contractor shall provide, at Customer's
written request and sole expense, such assistance and information as may be
reasonably provided by Contractor in connection with the defense of any such
action.

22.3    Contractor's Intellectual Property Indemnification

        22.3.1    Indemnity. ***

        22.3.2    Cure. ***

22.4    Intellectual Property Indemnification Exclusion

        The indemnity contained in Paragraph 3 shall not apply where Contractor
can show that the infringement or alleged infringement which is the subject of
the claim in question resulted from a modification or addition to any
Deliverable Item after Acceptance which Customer requested to be carried out by
an entity, other than Contractor, or which was carried out by Customer itself,
and which, in either case, did not arise from (i) an obligation of Contractor
under the Contract; or (ii) a specific recommendation by Contractor. In
addition, Contractor shall have no liability for any infringement to the extent
arising from use of any Deliverable Item other than as or in connection with a
communications satellite or the combination of such item or part with any other
item or part not furnished to Customer by Contractor hereunder or approved or
recommended by Contractor, unless such combination is customary in the industry.

        Customer shall hold Contractor harmless against any expense, judgment or
loss for infringement of any patents, copyrights or trademarks, which results
from Contractor's use of or compliance with designs, detailed specifications
(not including performance specifications) provided by Customer. Contractor
acknowledges that as at EDC none of the foregoing has been provided by Customer
to Contractor.

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

39

--------------------------------------------------------------------------------



        22.5    Indemnification For Taxes

        Contractor shall assume responsibility for, and shall hold Customer
harmless from all taxes, duties, tariffs or similar charges, however
denominated, which may be required under any laws, and which become due by
reason of the performance of Work under this Contract or any Subcontract
hereunder, and shall execute and deliver such other further instruments, and
comply with such requirements of said laws, as may be necessary thereunder to
confirm and effectuate this Contract, including making of payment of any
interest or penalties related to or arising from such taxes, duties, tariffs or
other charges.

        22.6    Procedures

        In the event of a claim with respect to which a Party is entitled to
indemnification hereunder, such party ("Indemnified Party") shall notify the
other party ("Indemnifying Party") in writing as soon as practicable, but in no
event later than fifteen (15) Days after receipt of such claim; provided that a
delay in giving such notice shall not preclude the Indemnified Party from
seeking indemnification hereunder if such delay has not materially prejudiced
the Indemnifying Party's ability to defend such claim. The Indemnifying Party
shall promptly defend such claim (by counsel of its own choosing and reasonably
satisfactory to the Indemnified Party) and the Indemnified Party shall
reasonably cooperate with the Indemnifying Party in the defense of such claim,
including the settlement of the matter on the basis stipulated by the
Indemnifying Party (with the Indemnifying Party being responsible for all costs
and expenses of such settlement and the reasonable out-of-pocket expenses
incurred by the Indemnified Party in cooperating with the Indemnifying Party),
subject to the limitations on settlement described in Paragraphs 22.6.1 and
22.6.2 below. If the Indemnifying Party, within a reasonable time after notice
of a claim, fails to defend the Indemnified Party, the Indemnified Party shall
be entitled to undertake the defense, compromise or settlement of such claim at
the expense of, for the account and at the risk of the Indemnifying Party. Upon
the assumption by the Indemnifying Party of the defense of such claim, the
Indemnifying Party may settle or compromise such claim as it sees fit; provided,
however, that anything in this Paragraph to the contrary notwithstanding:

        22.6.1    Settlement.    If there is a reasonable probability that a
settlement or compromise of a claim may materially and adversely affect the
Indemnified Party, the Indemnifying Party shall not so settle or compromise such
claim without the consent of the Indemnified Party, which consent shall not be
unreasonably withheld; and

        22.6.2    Counterclaim.    If the facts giving rise to indemnification
hereunder shall involve a possible claim by the Indemnified Party against a
third party, the Indemnified Party shall have the right, at its own cost and
expense to undertake the prosecution, compromise, and settlement of such claim.

40

--------------------------------------------------------------------------------



23.    LIMITATION OF LIABILITY

        23.1    Limitation

        ***  NEITHER PARTY SHALL BE LIABLE TO THE OTHER, TO ITS OFFICERS,
DIRECTORS, EMPLOYEES, CONTRACTORS OR SUBCONTRACTORS AT ANY TIER (INCLUDING
SUPPLIERS OF ANY KIND), AGENTS OR CUSTOMERS, TO ITS PERMITTED ASSIGNEES OR
SUCCESSOR OWNERS OF ANY SPACECRAFT OR OTHER DELIVERABLE ITEM OR TO ANY OTHER
PERSON CLAIMING BY OR THROUGH SUCH PARTY FOR ANY AMOUNTS REPRESENTING LOSS OF
PROFITS, LOSS OF BUSINESS, OR SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR
PUNITIVE DAMAGES, ARISING FROM OR RELATING TO THE PERFORMANCE OR NONPERFORMANCE
OF THIS CONTRACT OR ANY ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATED TO THE
USE OF ANY ITEMS DELIVERED OR SERVICES FURNISHED HEREUNDER, WHETHER THE BASIS OF
SUCH LIABILITY IS BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY), STATUTE OR OTHER LEGAL THEORY. THE PARTIES SHALL INDEMNIFY EACH
OTHER AND HOLD EACH OTHER HARMLESS FROM AND AGAINST ANY CLAIM ASSERTED DIRECTLY
OR INDIRECTLY AGAINST IT THAT IS WITHIN THE SCOPE OF THE FOREGOING LIMITATION OF
LIABILITY AND DISCLAIMER.

        23.2    Exceptions.

        The foregoing limitations of liability shall not apply to a Party's
obligations to indemnify a third party claim pursuant to 22 or any other
provisions of this Contract relating to indemnification of a third party claim.
Additionally, the Parties acknowledge and agree that amounts set forth in this
Contract as liquidated damages amounts are not and shall not be construed to be,
consequential damages.

24.    DAMAGE TO PERSONS OR PROPERTY, ASSOCIATED WITH LAUNCH, INTERPARTY WAIVER

        With respect to loss or damage to property, or personal injury or death,
arising out of activities at the Designated Launch Sites, both Parties,
including their respective contractors, subcontractors, directors, officers,
subsidiaries, employees, agents, suppliers and insurers, agree to be bound to
such inter-party waiver as the Designated Launch Agencies may set forth in the
Launch Agreements, provided that the waiver contains reciprocal rights for both
Parties and is substantially consistent with the standard provisions of such
Designated Launch Agencies.

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

41

--------------------------------------------------------------------------------



25.    REPRESENTATIONS AND WARRANTIES

        25.1    Mutual Representations and Warranties

        Each Party represents, covenants and warrants to the other that:

        25.1.1    Existence.    It is a corporation or limited liability
company, duly organized and validly existing and with the power to undertake the
obligations set forth in this Contract;

        25.1.2    Authority.    All action required to be taken by it to
execute, deliver and perform the terms of this Contract have been taken;

        25.1.3    Binding Agreement.    The execution and delivery of this
Contract by it will cause this Contract to constitute a legal, valid and binding
obligation of it enforceable in accordance with its terms, except where
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
or other similar laws affecting the enforcement of creditors rights generally or
general principles of equity; and

        25.1.4    Litigation.    There is no material litigation existing,
threatened or pending against it which, if determined adversely, might affect
its ability to fulfill any of its obligations under this Contract.

        25.2    Contractor's Special Representations and Warranties

Contractor represents, covenants and warrants to Customer that:

        25.2.1    Contract Intellectual Property.    Contractor validly holds or
is otherwise authorized to use or incorporate into the Work all Contract
Intellectual Property; each Patent, trademark, and copyright owned by Contractor
that is part of Contract Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and to Contractor's best
knowledge, each is validly issued or for applications, is in proper form, not
disclaimed and has been duly maintained, including the submission of all
necessary filings in accordance with the legal and administrative requirements
of the appropriate jurisdiction, and each issued Patent and registered trademark
and copyright owned by Contractor that is part of Contract Intellectual Property
is enforceable and is not subject to claims of adverse limitations; none of the
Contract Intellectual Property is, to the best of Contractor's knowledge as of
EDC, the subject of infringement or other violations of intellectual property
protections by any third party; and all of the Contract Intellectual Property is
free from any lien, claim or other encumbrance, including as a pledge of
collateral. Contractor shall employ all reasonable commercial efforts to retain
all Contract Intellectual Property.

        25.2.2    Contract Technology.    As of EDC, to the best of Contractor's
knowledge, there are no claims filed, or, threatened that any of the Contract
Technology or the practice thereof infringe or violate in any way any Patent or
other intellectual property rights of any third party. Contractor has the
authority, or will obtain the necessary rights, to grant to Customer the
licenses and rights to the Contract Technology according to the terms of this
Contract.

42

--------------------------------------------------------------------------------



26.    ASSIGNMENT

        All the terms, covenants and conditions of this Contract shall inure to
the benefit of and be binding upon Customer's successors and assigns and
Contractor's successors and permitted assigns to the same extent as said terms,
covenants and conditions inure to the benefit of and are binding upon Customer
and Contractor. Neither this Contract nor any of the rights, duties, and
obligations of either Party under this Contract may be assigned or delegated
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. Any attempted assignment or delegation,
without such consent, shall be void and without effect. ***No assignment of this
Contract shall result in any change in the obligations of the assigning Party
hereunder. In the event that either Party is sold to or merged into another
entity, its responsibilities under this Contract shall not be altered and the
successor organization shall be liable for performance of such Party's
obligations under this Contract.

27.    CONFIDENTIALITY

        27.1    Identification of Proprietary Information

        All information, in whatever form, orally or in any written or
electronic form, that has been or may be disclosed in the future by one Party to
the other in connection with this Contract shall be deemed proprietary
information, if written, if marked "proprietary" or "confidential," or if
disclosed orally, if so stated to the receiving Party by the disclosing Party at
the time of disclosure (together "Proprietary Information").

        27.2    Restrictions on Use, Disclosure

        Neither Party shall use the Proprietary Information of the other Party
except for the purpose of this Contract. Neither Party shall disclose the
Proprietary Information of the other Party except: (1) on a confidential and
need-to-know (for the purposes specified herein) basis to its employees, agents,
subcontractors, and advisors, each of whom shall be subject to comparable
restrictions of confidentiality; (2) as to information that is already
rightfully in the possession of the receiving Party through other means and
without such confidentiality restrictions; (3) as to information that is
required to be disclosed under applicable law or by a valid subpoena or other
court or governmental order, decree, regulation or rule; provided, however, that
if disclosure is required under this provision, the receiving Party shall advise
the disclosing Party of the requirement to disclose Proprietary Information
prior to such disclosure and as soon as reasonably practicable after the
receiving Party becomes aware of such required disclosure; and further provided
that upon the request of the disclosing Party, the receiving Party agrees to
cooperate in good faith and at the expense of the disclosing Party in any
reasonable and lawful actions which the disclosing Party takes to resist such
disclosure,

--------------------------------------------------------------------------------


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

43

--------------------------------------------------------------------------------



to limit the information to be disclosed or to limit the extent to which the
information so disclosed may be used or made available to third parties; or
(4) as to information that is released for public disclosure by the disclosing
Party or is otherwise available in the public domain.

        27.3    Company Restricted Information

        In addition to the Proprietary Information in Paragraph 27.1, and
without limitation thereto, Contractor acknowledges and agrees that all
information regarding Customer's contemplated use of or customers for the
Spacecraft, areas of coverage, potential types of traffic or related
requirements, the performance of the, and all information that could be
revealing of the foregoing, shall be deemed Customer's Proprietary Information
and "Company Restricted Information." In addition to the obligations set forth
in Paragraph 27.2, Contractor agrees that its disclosure of Company Restricted
Information under Paragraph 27.2 above shall be limited to individuals within
the manufacturing division of Contractor who have no responsibility for, or
participation in, any venture in which Contractor may have any interest that
involves the provision of any satellite communications services, including any
individuals who may have dual roles.

        27.4    Standard of Care

        Each Party agrees to exercise a level of care consistent with that
employed by said Party for its most highly restricted and proprietary commercial
information to ensure compliance with its obligations stated herein, but in no
event, shall less than a reasonable standard of care be employed by each Party.

28.    PUBLIC RELEASE OF INFORMATION

        Except for public releases required by regulatory or governmental
authorities, within a reasonable time prior to the issuance by either Party of
news releases, articles, brochures, advertisements, prepared speeches and other
information releases concerning the work performed hereunder, the issuing Party
shall obtain the written approval of the other Party concerning the content and
timing of such releases. Neither Party's approval will be unreasonably delayed
or denied.

29.    NOTICES AND REPORTS, AUTHORIZED REPRESENTATIVES

        29.1    Notices

        All notices and reports to be provided to Customer or Contractor under
this Contract shall be in writing, in English, and sent to Customer or
Contractor at the following addresses (or to such other address as each Party
may give the other by notice to the other in accordance with this 29):

44

--------------------------------------------------------------------------------





Customer:
RAINBOW DBS COMPANY LLC
200 Jericho Quadrangle
Jericho, New York 11753
USA

Attention:    ***
Telephone No.:
Fax No:
Email:


With a copy to:

Attention:    ***
Telephone No.:
Fax No:
Email:

Contractor:
Lockheed Martin Commercial Space Systems
100 Campus Drive
Newtown, Pennsylvania 18940

Attention:    ***
Telephone No.:
Fax No:
Email:

With a copy to:

Attention:    ***
Telephone No.:
Email:

29.2    Authorized Representatives

        For purposes of binding each Party under provisions of this Contract,
the "Authorized Representative" of Customer shall be ***, and the Authorized
Representative of Contractor shall be ***, each of whom shall have the authority
to bind the Party they represent. Each Party may change or add to its list of
Authorized Representatives by giving notice to the other Party (signed by the
notifying Party's then-

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

45

--------------------------------------------------------------------------------



current Authorized Representative or Chief Executive Officer (or equivalent))
pursuant to the Contract notice provisions above.

30.    CUSTOMER FURNISHED INFORMATION AND PROPERTY

        Contractor agrees, with respect to all Information and property,
including but not limited to equipment (including ground equipment), models and
devices, furnished by Customer under this Contract:

30.1    Title

        That title to such Information and property shall remain exclusively in
Customer.

30.2    Risk of Loss

        To assume all risk of loss or damage, reasonable wear and tear excepted,
to such Information and property while in Contractor's or any Subcontractor's
possession or control.

30.3    Use

        To ensure that such Information and property are used solely in the
performance of the Contract.

30.4    Taxes

        To the extent that any property is required for Contractor's completion
of its obligations under the Statement of Work to be responsible for payment of
all taxes which become due by reason of Contractor's or any Subcontractor's
possession, control or use of such Information and property, and to comply with
all requirements of said laws, including making payment of any interest or
penalties related to or arising from such taxes.

30.5    Encumbrances

        To ensure that no lien, encumbrance, pledge or other interest whatsoever
attaches to such Information and property as a result of Contractor's or any
Subcontractor's acts or omissions.

30.6    Return Transportation

        Except as may otherwise be provided in this Contract to return
Information and property sent to Contractor as required for Contractor's
completion of its obligations under the Statement of Work upon completion of all
Work or termination of this Contract. If Customer requests any additional
Information or property to be sent or returned, Customer shall bear any costs
related to the transportation and associated insurance to Contractor's
facilities and back to Customer.

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934.

46

--------------------------------------------------------------------------------



30.7    Damages

        That in no event will Customer be liable for special, indirect or
consequential damages related to such Information and property or arising from
the use thereof.

31.    HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL SAFETY DATA

        Contractor shall comply with applicable laws, codes, ordinances, and
regulations (including the obtaining of licenses and permits) in connection with
any hazardous material used during Launch processing. Contractor agrees to
provide the right to use and disclose such data relating to hazardous materials
as necessary to comply with this Article.

32.    APPLICABLE LAWS

        This Contract shall be interpreted, construed and governed by the
substantive laws of New York, USA, without regard to procedural laws, and except
to the extent that the conflicts of laws rules of New York, USA would require
the application of the laws of another jurisdiction. The Parties acknowledge and
agree that the United Nations Convention on Contracts for the International Sale
of Goods shall not apply to the transactions contemplated in this Contract.

33.    GENERAL

33.1    Severability

        If any provision of this Contract is declared or found to be illegal,
unenforceable or void, the Parties shall negotiate in good faith to agree upon a
substitute provision that is legal and enforceable and as nearly as possible
consistent with the intentions underlying the original provision. If the
remainder of this Contract is not materially affected by such declaration or
finding and is capable of substantial performance, then the remainder shall be
enforced to the extent permitted by law.

33.2    Cumulative Rights/Waivers

        All rights and remedies conferred hereunder or otherwise shall be
cumulative and may be exercised singly or concurrently. No delay or omission by
either Party to exercise any right or power shall impair such right or power or
be construed to be a waiver thereof. No payment of money by any person or entity
shall be construed as a waiver of any right or power under this Contract. A
waiver by any Party of any of the covenants, conditions or contracts to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenants, conditions or
contracts herein contained. No change, waiver or discharge hereof shall be valid
unless in writing and signed by the Authorized Representative of the Party
against which such change, waiver or discharge is sought to be enforced.

47

--------------------------------------------------------------------------------



33.3    Gender/Captions

        As used herein, the singular shall include the plural and the plural may
refer only to the singular. The use of any gender shall be applicable to all
genders. The captions contained herein are for purposes of convenience only and
are not a part of this Contract.

33.4    Relationship of the Parties

        It is expressly understood that Contractor, on the one hand, and
Customer, on the other hand, intend by this Contract to establish the
relationship of independent contractors and do not intend to undertake the
relationship of principal and agent or to create a joint venture or partnership
between them or their respective successors in interest. Neither Contractor, on
the one hand, nor Customer, on the other hand, shall have any authority to
create or assume in the name or on behalf of the other Party any obligation,
expressed or implied, nor to act or purport to act as the agent or the legally
empowered representative of the other Party hereto for any purpose whatsoever.

33.5    Permitted Access to Work in Progress, Inspections, Etc.

        At any time Customer and its employees, agents, subcontractors,
consultants and representatives are on the premises of Contractor or any of its
Subcontractors pursuant to any provision of this Contract, they agree to abide
by the applicable security and safety regulations, provided that reasonable
notice of any such regulations is provided by Contractor or Subcontractor, as
applicable. As much as reasonably possible, any such inspections, monitoring or
other access to premises permitted under this Contract shall be made without
interference with the ongoing work of Contractor or Subcontractor, as
applicable.

33.6    Construction

        This Contract and the Attachments and Schedules hereto, have been
drafted jointly by the Parties and in the event of any ambiguity in the language
hereof, there shall be no inference drawn in favor of or against either Party.

33.7    Including

        Whenever the terms "including" or "include" are used in this Contract in
connection with a single item or a list of items within a particular
classification (whether or not the term is followed by the phrase "but not
limited to" or words of similar effect) that reference shall be interpreted to
be illustrative only, and shall not be interpreted as a limitation on, or an
exclusive enumeration of the items within that classification.

33.8    Survival

        Termination or expiration of this Contract for any reasons shall not
release either Party from any liabilities or obligations set forth in this
Contract which remain to be performed or by their nature would be intended to be
applicable following any such termination or expiration.

48

--------------------------------------------------------------------------------



33.9    Entire Agreement

        This Contract: (i) consists of this document and the referenced
Attachments in 2 of this Contract and the schedules attached thereto;
(ii) constitutes the entire agreement of the Parties with respect to the subject
matter hereof; and (iii) supersedes all prior correspondence, representations,
proposals, negotiations, understandings, and agreements of the Parties, oral or
written, with respect to the subject matter hereof. No addition to, deletion of,
or deviation from the provisions of this Contract shall be binding against
Customer unless in writing and signed by an Authorized Representative of
Customer or against Contractor unless in writing and signed by an Authorized
Representative of Contractor.

33.10    Counterparts

        Execution.    This Contract may be executed in several counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same instrument.

        Agreement.    Each Party acknowledges that it has read, understands and
agrees to be bound by the provisions of this Contract.

*    *    *    *

49

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Contract.

RAINBOW DBS COMPANY LLC   Lockheed Martin Corporation
By:
/s/ THOMAS DOLAN
 
By:
/s/ ALAN M. HYMAN  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Name:
Thomas Dolan
 
Name:
Alan M. Hyman  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Title:
President & CEO
 
Title:
Director, Contracts  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Date:
November 21, 2004
 
Date:
November 21, 2004  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

         

[Attachments Omitted]

50

--------------------------------------------------------------------------------





QuickLinks


PROPRIETARY NOTICE
TABLE OF CONTENTS
CONTRACT FOR RAINBOW KA BAND SPACECRAFT AND ASSOCIATED EQUIPMENT AND SERVICES
W I T N E S S E T H T H A T
